EXHIBIT 10.1

 



 

 

Execution Version

 



 

Published CUSIP Number: 09983FAF5

 

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

June 30, 2014

 

among

 

BORGWARNER INC.,

as Borrower

 

The Lenders Party Hereto

 

 

BANK OF AMERICA, N.A.,

as Administrative Agent, the Swingline Lender,

an Issuing Bank and a Lender

 

 

DEUTSCHE BANK SECURITIES INC.,

CITIBANK, N.A.,

HSBC BANK USA, NATIONAL ASSOCIATION,

PNC BANK, NATIONAL ASSOCIATION, and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

DEUTSCHE BANK SECURITIES INC.,

CITIGROUP GLOBAL MARKETS INC.,

HSBC BANK USA, NATIONAL ASSOCIATION,

PNC CAPITAL MARKETS LLC, and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS 1

 

  SECTION 1.1 Defined Terms 1           SECTION 1.2 Classification of Loans and
Borrowings 27           SECTION 1.3 Terms Generally 27           SECTION 1.4
Accounting Terms; GAAP 27           SECTION 1.5 Change of Currency 27          
SECTION 1.6 Exchange Rates; Currency Equivalents 28           SECTION 1.7 Letter
of Credit Amounts 28

 

ARTICLE II THE CREDITS 29

 

  SECTION 2.1 Commitments 29           SECTION 2.2 Loans and Borrowings 30      
    SECTION 2.3 Requests for Revolving Borrowings 31           SECTION 2.4
Swingline Loans 32           SECTION 2.5 Letters of Credit 33           SECTION
2.6 Extension of Maturity Date 41           SECTION 2.7 Funding of Borrowings 42
          SECTION 2.8 Interest Elections 43           SECTION 2.9 Termination
and Reduction of Commitments 45           SECTION 2.10 Repayment of Loans;
Evidence of Debt 46           SECTION 2.11 Prepayment of Loans 46          
SECTION 2.12 Fees 48           SECTION 2.13 Interest 49           SECTION 2.14
Alternate Rate of Interest; Illegality 50           SECTION 2.15 Increased Costs
53           SECTION 2.16 Break Funding Payments 54           SECTION 2.17 Taxes
55           SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of
Set-offs 56           SECTION 2.19 Mitigation Obligations; Replacement of
Lenders 58           SECTION 2.20 Increase in Commitments 59           SECTION
2.21 Cash Collateral 60           SECTION 2.22 Defaulting Lenders 61

 

i

--------------------------------------------------------------------------------



 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES 64

 

  SECTION 3.1 Organization; Powers 64           SECTION 3.2 Authorization;
Enforceability 64           SECTION 3.3 Governmental Approvals; No Conflicts 64
          SECTION 3.4 Financial Condition; No Material Adverse Effect 64        
  SECTION 3.5 Properties 65           SECTION 3.6 Litigation and Environmental
Matters 65           SECTION 3.7 Compliance with Laws and Agreements 65        
  SECTION 3.8 Investment Company Status 66           SECTION 3.9 Taxes 66      
    SECTION 3.10 ERISA 66           SECTION 3.11 Federal Regulations 66        
  SECTION 3.12 Disclosure 66           SECTION 3.13 Insurance 67          
SECTION 3.14 Subsidiaries 67           SECTION 3.15 OFAC 67           SECTION
3.16 Anti-Corruption Laws 67

 

ARTICLE IV CONDITIONS 67

 

  SECTION 4.1 Effective Date 67           SECTION 4.2 Each Credit Event 68

 

ARTICLE V AFFIRMATIVE COVENANTS 69

 

  SECTION 5.1 Financial Statements and Other Information 69           SECTION
5.2 Notices of Material Events 71           SECTION 5.3 Existence; Conduct of
Business 72           SECTION 5.4 Payment of Obligations 72           SECTION
5.5 Maintenance of Properties; Insurance 72           SECTION 5.6 Books and
Records; Inspection Rights 72           SECTION 5.7 Compliance with Laws 72    
      SECTION 5.8 Use of Proceeds and Letters of Credit 72           SECTION 5.9
Further Assurances 72           SECTION 5.10 Anti-Corruption Laws 73

 

ARTICLE VI NEGATIVE COVENANTS 73

 

  SECTION 6.1 Leverage Ratio 73        

 

ii

--------------------------------------------------------------------------------



 

 

 

  SECTION 6.2 Liens 73           SECTION 6.3 Fundamental Changes 74          
SECTION 6.4 Third Party Guarantees 75           SECTION 6.5 Subsidiary
Indebtedness 75           SECTION 6.6 Certain Dispositions 75           SECTION
6.7 Sanctions 76           SECTION 6.8 Material Indebtedness 76          
SECTION 6.9 Receivables Corporation 76           SECTION 6.10 Anti-Corruption
Laws 76

 

ARTICLE VII EVENTS OF DEFAULT 77

 

  SECTION 7.1 Events of Default 77           SECTION 7.2 Remedies Upon Event of
Default 79           SECTION 7.3 Application of Funds 79

 

ARTICLE VIII THE ADMINISTRATIVE AGENT 80

 

  SECTION 8.1 Appointment and Authority 80           SECTION 8.2 Rights as a
Lender 81           SECTION 8.3 Exculpatory Provisions 81           SECTION 8.4
Reliance by Administrative Agent 82           SECTION 8.5 Delegation of Duties
82           SECTION 8.6 Resignation of Administrative Agent 82          
SECTION 8.7 Non-Reliance on Administrative Agent and Other Lenders 83          
SECTION 8.8 No Other Duties, Etc 84           SECTION 8.9 Administrative Agent
May File Proofs of Claim 84           SECTION 8.10 Enforcement 85

 

ARTICLE IX MISCELLANEOUS 85

 

  SECTION 9.1 Notices; Effectiveness; Electronic Communication 85          
SECTION 9.2 Waivers; Amendments 87           SECTION 9.3 Expenses; Indemnity;
Damage Waiver 89           SECTION 9.4 Successors and Assigns 91          
SECTION 9.5 Survival 96           SECTION 9.6 Counterparts; Integration;
Effectiveness 96           SECTION 9.7 Severability 96           SECTION 9.8
Right of Setoff 97

 

iii

--------------------------------------------------------------------------------



 

 

 

  SECTION 9.9 Governing Law; Jurisdiction; Consent to Service of Process 97    
      SECTION 9.10 WAIVER OF JURY TRIAL 98           SECTION 9.11 Headings 98  
        SECTION 9.12 Confidentiality 98           SECTION 9.13 Judgment Currency
99           SECTION 9.14 Loan Conversion/Participation 100           SECTION
9.15 USA PATRIOT Act 101           SECTION 9.16 Payments Set Aside 101          
SECTION 9.17 Other Loan Document Waivers and Amendments 101           SECTION
9.18 No Advisory or Fiduciary Responsibility 102           SECTION 9.19
Amendment and Restatement; No Novation; Reallocations and
Break Funding
102           SECTION 9.20 Electronic Execution of Assignments and Certain Other
Documents
103

 



 

 



iv

--------------------------------------------------------------------------------



 



SCHEDULES:   Schedule 1.2 Existing Letters of Credit Schedule 2.1 Commitments
Schedule 3.6 Disclosed Matters Schedule 6.2 Existing Liens Schedule 9.1
Administrative Agent’s Office, Certain Addresses for Notices     EXHIBITS:  
Exhibit A Form of Assignment and Acceptance Exhibit B Form of Opinion of
Borrower’s Counsel





 

 

 

 

 

 

v

--------------------------------------------------------------------------------



 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 30, 2014, among
BORGWARNER INC., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions from time to time parties hereto (the “Lenders”),
and BANK OF AMERICA, N.A., as administrative agent for the Lenders and as
Swingline Lender (defined below) and an Issuing Bank (defined below).

The Borrower is party to that certain Amended and Restated Credit Agreement,
dated as of June 30, 2011, among the Borrower, the banks and other financial
institutions from time to time parties thereto, and Bank of America (defined
below), as administrative agent (as the same may have been amended, supplemented
or otherwise modified from time to time through the date hereof, the “Existing
Credit Agreement”).

The Borrower has requested, and the Lenders have agreed, to amend and restate
the Existing Credit Agreement and extend certain credit facilities to the
Borrower on the terms and conditions set forth herein. The amendment and
restatement of the Existing Credit Agreement, and the continuation of the loans
and other obligations (including the Existing Letters of Credit (defined below))
thereunder as Loans (defined below) and Obligations (defined below) (including
Letters of Credit (defined below)) hereunder, are subject to the occurrence of
the Effective Date (defined below) and the provisions of this Agreement (defined
below), including the application of Section 9.19 hereof.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1           Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum determined by the
Administrative Agent pursuant to the following formula:

Adjusted Eurocurrency Rate  = Eurocurrency Rate 1.00 – Statutory Reserve Rate

 

“Adjusted Revolving Credit Exposure” shall mean, with respect to each Lender,
the Revolving Credit Exposure of such Lender, plus the amount of any
participating interests purchased by such Lender pursuant to Section 9.14, minus
the amount of any participating interests sold by such Lender pursuant to
Section 9.14.



 

--------------------------------------------------------------------------------



 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.1, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

“Alternate Base Rate” means, for any day, a fluctuating rate per annum equal to
the highest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1%, and (c) except during a
Eurocurrency Unavailability Period, a reference rate equal to the Eurocurrency
Rate (for ABR Loans) plus 1.00%. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Eurocurrency
Rate (for ABR Loans) shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the
Eurocurrency Rate (for ABR Loans), respectively.

“Alternative Currency” means Sterling, Yen or Euros.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Exchange Rate (determined by the Administrative Agent in
respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.

“Alternative Currency Loan” means a Revolving Loan that is a Eurocurrency Rate
Loan and that is made in an Alternative Currency pursuant to the applicable
Borrowing Request.

“Alternative Currency Sublimit” means, with respect to any Alternative Currency,
the Dollar Amount of such Alternative Currency set forth below:

Currency Alternative Currency Sublimit Sterling $100,000,000 Yen $250,000,000
Euros $500,000,000

 



2

--------------------------------------------------------------------------------



 

in each case, as any such amount may be reduced from time to time in accordance
with the terms hereof.

 

“Applicable Percentage” means, with respect to any Lender under any Revolving
Facility (or, as applicable, under all the Revolving Facilities) at any time,
the percentage (carried out to the ninth decimal place) of the total Commitments
represented by such Lender’s Commitment under such Facility (or, as applicable,
under all the Facilities) at such time, subject to adjustment as provided in
Section 2.22. If the commitment of each Lender to make Loans and the obligation
of the Issuing Banks to make LC Credit Extensions have been terminated pursuant
to Section 7.2 or if the Commitments under such Facility or all the Facilities
have expired, then the Applicable Percentage of each Lender shall be determined
based upon the Applicable Percentage of such Lender most recently in effect,
giving effect to any subsequent assignments. The initial Applicable Percentage
of each Lender is set forth opposite the name of such Lender on Schedule 2.1 or
in the Assignment and Acceptance pursuant to which such Lender becomes a party
hereto, as applicable.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Revolving
Loan or ABR Loan, or with respect to the facility fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Margin”, “Alternate Base Rate Margin” or “Facility Fee Rate”, as
the case may be, based upon the ratings by Moody’s, S&P and Fitch (collectively,
the “Rating Agencies”), respectively, applicable on such date to the Index Debt:

Index Debt Ratings:

(S&P/Moody’s/Fitch)

Eurocurrency Margin Alternate Base Rate Margin Facility Fee Rate Category 1
A/A2/A or higher 0.795% 0.000% 0.080% Category 2
A-/A3/A- 0.900% 0.000% 0.100% Category 3
BBB+/Baa1/BBB+ 1.015% 0.015% 0.110% Category 4
BBB/Baa2/BBB 1.100% 0.100% 0.150% Category 5
BBB-/Baa3/BBB- or
lower 1.300% 0.300% 0.200%

 

For purposes of the foregoing, (i) the rating of Index Debt on any day shall be
deemed to be the rating in effect at the close of business on such day; (ii) if
the ratings established or deemed to have been established by the Rating
Agencies for the Index Debt shall be changed (other than as a result of a change
in the rating system of the Rating Agencies), such change shall be effective as
of the date on which it is first announced by the applicable Rating Agency;
(iii) if the ratings established by the Rating Agencies for the Index Debt shall
fall within different Categories and

3

--------------------------------------------------------------------------------



 

ratings are maintained by all Rating Agencies, (A) if two ratings are equal and
higher than the third rating, the higher rating will apply (e.g., BBB/Baa3/BBB
results in Category 4 status), (B) if two ratings are equal and lower than the
third rating, the lower rating will apply, (C) if no ratings are equal, the
intermediate rating will apply; (iv) if the ratings established by the Rating
Agencies for the Index Debt shall fall within different Categories and ratings
are then maintained by only two Rating Agencies, the Applicable Rate shall be
based on the higher of the two ratings (e.g., BBB/Baa3 results in Category 4
status) unless one of the two applicable ratings is two or more Categories lower
than the other, in which case the Applicable Rate shall be determined by
reference to the Category one rating higher than the lower of the two ratings
(e.g., A-/Baa3 results in Category 4 status); and (v) if ratings are only
maintained by one Rating Agency or no Rating Agencies (other than by reason of
the circumstances referred to in the last sentence of this definition), the
Applicable Rate shall be equal to Category 5. Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of any Rating Agency shall change, or if any Rating
Agency shall cease to be in the business of rating corporate debt obligations,
the Borrower and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such Rating Agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

“Applicable Time” means, with respect to any Borrowings and payments in any
Alternative Currency the local time in the place of settlement for such
Alternative Currency, as may be reasonably determined by the Administrative
Agent to be necessary for timely settlement on the relevant date in accordance
with normal banking procedures in the place of payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.4), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic documentation generated by
MarkitClear or other electronic platform) approved by the Administrative Agent.

“Available Dollar Commitment” means at any date of determination with respect to
any Dollar Lender, an amount in Dollars equal to the excess, if any, of (a) the
amount of such Dollar Lender’s Dollar Commitment in effect on such date over (b)
the Revolving Credit Exposure of such Dollar Lender on such date.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bank of America” means Bank of America, N.A.



4

--------------------------------------------------------------------------------



 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“BorgWarner Foundation” means BorgWarner Foundation, an Illinois non-profit
corporation.

“Borrower” has the meaning assigned to such term in the preamble.

“Borrower Materials” has the meaning specified in Section 5.1.

“Borrowing” means a Revolving Borrowing or a Swingline Borrowing, as the context
may require.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.3.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;

 

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

 

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

 

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use)

5

--------------------------------------------------------------------------------



 

real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or the
Lenders, as collateral for the LC Exposures or obligations of Lenders to fund
participations in respect thereof (as the context may require), cash or deposit
account balances or, if the Issuing Bank benefitting from such collateral shall
agree in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to (a) the Administrative Agent
and (b) the applicable Issuing Bank, which documents are hereby consented to by
the Lenders. “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than 30% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Borrower; (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were neither (i) nominated by the board of directors of
the Borrower nor (ii) appointed by directors so nominated; or (c) the
acquisition of direct or indirect Control of the Borrower by any Person or
group.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any Lending Office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Citi” means Citibank, N.A.



6

--------------------------------------------------------------------------------



 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Dollar Revolving Loans, Euro
Revolving Loans, Sterling Revolving Loans, Yen Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committed Exposure Percentage” shall mean, on any date with respect to any
Lender, the percentage which the Adjusted Revolving Credit Exposure of such
Lender constitutes of the Adjusted Revolving Credit Exposures of all Lenders.

“Commitments” means, the collective reference to the Dollar Commitments and the
Euro Commitments, the Sterling Commitments and the Yen Commitments, which are
part of (and not in addition to), the Dollar Commitments. The initial aggregate
amount of the Commitments is $1,000,000,000.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring non-cash expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, non-cash losses on sales of assets outside of the ordinary
course of business), and (f) minority interest charges and any other non-cash
charges, and minus, to the extent included in the statement of such Consolidated
Net Income for such period, the sum of (a) interest income, (b) any
extraordinary, unusual or non-recurring income or gains (including, whether or
not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business) and (c) minority interest credits and any other
non-cash income (except for all amounts that would, in conformity with GAAP, be
set forth opposite the caption “equity in affiliate earnings and other income”
(or any like caption) on a consolidated income statement of the Borrower and its
Subsidiaries), all as determined on a consolidated basis. For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of the
Leverage Ratio, (i) if at any time during such Reference Period the Borrower or
any Subsidiary shall have made any Material Disposition, the Consolidated EBITDA
for such Reference Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Material Disposition for such Reference Period or increased by
an amount equal to the Consolidated EBITDA (if negative) attributable thereto
for such Reference Period and (ii) if during such Reference Period the Borrower
or any Subsidiary shall have made a Material Acquisition, Consolidated EBITDA
for such Reference Period shall be calculated after giving pro forma effect
thereto as if such Material Acquisition occurred on the first day of such
Reference Period. As used in this definition, “Material Acquisition” means any
acquisition of property or series of related acquisitions of property that
either (a) would result in an increase to Consolidated EBITDA to the extent
deemed to be material by the Borrower or (b) would result in a reduction to
Consolidated EBITDA; and “Material Disposition” means any disposition of

7

--------------------------------------------------------------------------------



 

property or series of related dispositions of property that yields gross
proceeds to the Borrower or any of its Subsidiaries in excess of $100,000,000.

“Consolidated Intangible Assets” means, at any date, all assets of the Borrower
and its Subsidiaries that are considered to be intangible assets under GAAP,
including, without limitation, customer lists, goodwill, computer software,
copyrights, trade names, trademarks, patents, franchises, licenses, unamortized
deferred charges, unamortized debt discount and capitalized research and
development costs.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP.

“Consolidated Tangible Assets” means, at any date, Consolidated Total Assets at
such date minus Consolidated Intangible Assets on a consolidated balance sheet
of the Borrower and its Subsidiaries at such date.

“Consolidated Total Assets” means, at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the Borrower and its
Subsidiaries at such date.

“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness of the Borrower and its Subsidiaries at such date (including
outstanding Loans hereunder and obligations with respect to drawn letters of
credit (including the Letters of Credit), but excluding obligations with respect
to any undrawn letters of credit (including the Letters of Credit)), determined
on a consolidated basis in accordance with GAAP. Notwithstanding the foregoing,
all Receivables Facilities shall, regardless of their respective treatment under
GAAP, be included in each calculation of Consolidated Total Debt under this
Agreement, but only to the extent of that portion of the principal amount of all
such Receivables Facilities (determined on an aggregate basis for all such
Receivables Facilities) that is in excess of $200,000,000.

“Continuing Lenders” has the meaning assigned to such term in Section 2.6(a).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Conversion Date” shall mean any date on which either (a) an Event of Default
under paragraph (h) or (i) of Section 7.1 has occurred with respect to the
Borrower or (b) the Commitments shall have been terminated prior to the Maturity
Date and/or the Loans shall have been declared immediately due and payable, in
either case pursuant to Section 7.2.

“Conversion Sharing Percentage” means on any date with respect to any Lender and
any Revolving Loans of such Lender outstanding in any currency other than
Dollars, the

8

--------------------------------------------------------------------------------



 

percentage of such Revolving Loans such that, after giving effect to the
conversion of such Revolving Loans to Dollars and the purchase and sale by such
Lender of participating interests as contemplated by Section 9.14, the Committed
Exposure Percentage of such Lender will equal such Lender’s Applicable
Percentage under the Dollar Facility on such date (calculated immediately prior
to giving effect to any termination or expiration of the Commitments on the
Conversion Date).

“Converted Loans” shall have the meaning set forth in Section 9.14.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit participation fees, an interest rate equal to (i) the Alternate Base
Rate plus (ii) the Applicable Rate, if any, applicable to ABR Loans plus (iii)
2% per annum; provided, however, that with respect to a Eurocurrency Rate Loan
or Swingline Loan (the rate of which is determined by reference to the Swingline
Rate), the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum, and (b) when used with respect to Letter of Credit participation fees, a
rate equal to the Applicable Rate applicable to interest on Eurocurrency Rate
Loans plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swingline Loans, within three
Business Days of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) has notified the Borrower, the Administrative Agent
or any Lender in writing that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied, (c) has failed, within three Business Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any bankruptcy or other debtor relief
law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof

9

--------------------------------------------------------------------------------



 

by a Governmental Authority. Any determination by the Administrative Agent that
a Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above, and of the effective date of such status, shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.22(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, each Issuing Bank, the
Swingline Lender and each other Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Deutsche Bank” means Deutsche Bank AG New York Branch.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.6.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar Amount” means, at any time:

(a) with respect to any Loan denominated in Dollars (including, with respect to
any Swingline Loan, any funded participation therein), the principal amount
thereof then outstanding (or in which such participation is held);

(b) with respect to any Alternative Currency Loan, the principal amount thereof
then outstanding in the relevant Alternative Currency, converted to Dollars at
the Exchange Rate (determined by the Administrative Agent in respect of the most
recent Revaluation Date); and

(c) with respect to any LC Exposure (or any risk participation therein), the
amount thereof.

“Dollar Commitment” means, with respect to each Lender, the commitment of such
Lender to make Dollar Revolving Loans and to acquire participations in Letters
of Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section 2.9,
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.4 or (c) increased from time to time pursuant to
Section 2.20. The initial amount of each Lender’s Dollar Commitment is set forth
on Schedule 2.1, or in the Assignment and Acceptance pursuant to which such
Lender shall have assumed its Dollar Commitment, as applicable.

“Dollar Facility” shall have the meaning set forth in the definition of
“Facility”.

“Dollar Lender” means each Lender holding a Dollar Commitment.



10

--------------------------------------------------------------------------------



 

“Dollar Revolving Loan” mean a Revolving Loan made pursuant to Section 2.1(a).

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any jurisdiction within the United States.

“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied (or waived in accordance with Section 9.2).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.4(b)(iii) and (v) (subject to such consents, if any, as
may be required under Section 9.4(b)(iii)).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interest” means, with respect to any Person, any of the shares of
capital stock of (or other ownership or profit interests in) such Person, any of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, any of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and any of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.



11

--------------------------------------------------------------------------------



 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure to meet the
minimum funding standard with respect to any Plan (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412 of the Code or Section 302 of ERISA of an application
for a waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Euro” and “EUR” means the lawful currency of the Participating Member States
introduced in accordance with EMU Legislation.

“Euro Commitment” means, with respect to each Lender, the commitment of such
Lender to make Euro Revolving Loans, as such commitment may be (a) reduced from
time to time pursuant to Section 2.9 or (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.4. The
initial amount of each Lender’s Euro Commitment is set forth on Schedule 2.1, or
in the Assignment and Acceptance pursuant to which such Lender shall have
assumed its Euro Commitment, as applicable. The Euro Commitment is a part of,
but not in addition to, each Lender’s Dollar Commitment.

“Euro Facility” shall have the meaning set forth in the definition of
“Facility”. The Euro Facility shall be a subfacility of the Dollar Facility.

“Euro Lender” means each Lender holding a Euro Commitment.

“Euro Revolving Loan” mean a Revolving Loan made pursuant to Section 2.1(b).

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted Eurocurrency Rate.

“Eurocurrency Rate” means:



12

--------------------------------------------------------------------------------



 

(a)            for any Interest Period with respect to a Eurocurrency Rate Loan,
the rate per annum equal to the London Interbank Offered Rate (or if such rate
is not available at such time for any reason, a comparable or successor rate
which rate is approved by the Administrative Agent), as published on the
applicable Bloomberg screen page (or if such rate is not available at such time
for any reason, other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) (“LIBOR”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(b)           for any interest rate calculation with respect to an ABR Loan or a
Swingline Loan on any date, the rate per annum equal to LIBOR, at approximately
11:00 a.m., London time, determined two Business Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.

 

“Eurocurrency Rate Loan” means a Loan, whether denominated in Dollars or in an
Alternative Currency, that bears interest at a rate based on the Eurocurrency
Rate other than an ABR Loan with respect to which the Alternate Base Rate is
determined at a rate based on the Eurocurrency Rate.

“Eurocurrrency Unavailability Period” means any period of time during which a
notice delivered to the Borrower in accordance with Section 2.14 shall remain in
effect.

“Event of Default” has the meaning assigned to such term in Section 7.1.

“Exchange Rate” for a currency means the rate determined by the Administrative
Agent to be the rate quoted by the Person acting in such capacity as the spot
rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m., New York City time, on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a

13

--------------------------------------------------------------------------------



 

request by the Borrower under Section 2.19(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement or is attributable to such Foreign
Lender’s failure to comply with Section 2.17(e), except to the extent that such
Foreign Lender’s assignor (if any) was entitled, at the time of assignment, to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.17(a), and (d) any taxes imposed under FATCA.

“Existing Credit Agreement” has the meaning assigned to such term in the
introductory paragraphs hereto.

“Existing Letters of Credit” means those letters of credit set forth on Schedule
1.2 hereto, all of which were issued and outstanding under the Existing Credit
Agreement as of the date hereof, immediately prior to the occurrence of the
Effective Date, and shall continue as Letters of Credit under this Agreement in
connection with this amendment and restatement of the Existing Credit Agreement.

“Extended Maturity Date” has the meaning assigned to such term in
Section 2.6(a).

“Extension Acceptance Notice” has the meaning assigned to such term in
Section 2.6(a).

“Extension Date” has the meaning assigned to such term in Section 2.6(a).

“Extension Notice” has the meaning assigned to such term in Section 2.6(a).

“Facility” means any of (a) the credit facility constituted by the Dollar
Commitments and the extensions of credit thereunder (the “Dollar Facility”), (b)
the credit facility constituted by the Euro Commitments and the extensions of
credit thereunder (the “Euro Facility”), (c) the credit facility constituted by
the Sterling Commitments and the extensions of credit thereunder (the “Sterling
Facility”) and (d) the credit facility constituted by the Yen Commitments and
the extensions of credit thereunder (the “Yen Facility”).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version thereof that is substantially
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.



14

--------------------------------------------------------------------------------



 

“Fee Letters” means (a) the fee letter dated as May 28, 2014 among the Borrower,
Bank of America, MLPFS, Deutsche Bank, Deutsche Bank Securities Inc., Citigroup
Global Markets Inc. (on behalf of itself and Citi), HSBC, PNC Bank, PNC Capital
Markets LLC, Wells Fargo and Wells Fargo Securities, LLC, and (b) any other fee
letter entered into between the Borrower and any Joint Lead Arranger in
connection with the transactions contemplated by this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or assistant treasurer of the Borrower. Any document
delivered hereunder that is signed by a Financial Officer of the Borrower shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Borrower and such Financial
Officer shall be conclusively presumed to have acted on behalf of the Borrower.

“Fitch” means Fitch, Inc.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Banks, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposures other than LC Exposures as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Applicable Percentage of Swingline
Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means any government or nation or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in

15

--------------------------------------------------------------------------------



 

any manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation or
to purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“HSBC” means HSBC Bank USA, National Association.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an

16

--------------------------------------------------------------------------------



 

account party in respect of letters of credit and letters of guaranty and (j)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Index Debt” means (i) senior, unsecured, long-term indebtedness for borrowed
money of the Borrower that is not guaranteed by any other Person or subject to
any other credit enhancement or (ii) if no indebtedness of the type described in
clause (i) is outstanding, all senior, unsecured, long-term indebtedness of the
Borrower (that is not guaranteed by any other Person or subject to any other
credit enhancement) registered under an effective shelf registration under Rule
415 of the Securities Act of 1933, as amended.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.8.

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last day of each March, June, September and December and
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and, in the case of
a Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“IP Rights” has the meaning specified in Section 3.5(b).

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the

17

--------------------------------------------------------------------------------



 

Issuing Bank and the Borrower or in favor of the Issuing Bank and relating to
such Letter of Credit.

“Issuer Maximum LC Exposure” means (a) with respect to Bank of America as an
Issuing Bank, $60,000,000, (b) with respect to Citi as an Issuing Bank,
$20,000,000, (c) with respect to HSBC as an Issuing Bank, $20,000,000, (d) with
respect to PNC Bank as an Issuing Bank, $30,000,000, (e) with respect to Wells
Fargo as an Issuing Bank, $20,000,000 and (f) with respect to any replacement
Issuing Bank referred to in the definition of “Issuing Bank” an amount to be
agreed to by the Borrower and such replacement Issuing Bank and confirmed in
writing to the Administrative Agent.

“Issuing Bank” means each of Bank of America, Citi, HSBC, PNC Bank and Wells
Fargo, or any of their respective Affiliates, in its respective capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided herein, including any Lender appointed by the Borrower, with the
consent of the Administrative Agent and such Lender, by notice to the Lenders as
a replacement for any Issuing Bank that at such time is a Defaulting Lender.
References to the Issuing Bank herein shall, as the context may indicate
(including with respect to any particular Letter of Credit, LC Credit Extension
or LC Disbursement), may mean the applicable Issuing Bank, each Issuing Bank,
any Issuing Bank, or all Issuing Banks.

“Joint Lead Arrangers” means MLPFS, Deutsche Bank Securities Inc., Citigroup
Global Markets Inc., HSBC Bank USA, National Association, PNC Capital Markets
LLC and Wells Fargo Securities, LLC, as joint lead arrangers and joint
bookrunners for this Agreement.

“Law” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“LC Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any LC Borrowing in accordance with its Applicable Percentage.
All LC Advances shall be denominated in Dollars.

“LC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All LC Borrowings shall be denominated in Dollars.

“LC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all

18

--------------------------------------------------------------------------------



 

Unreimbursed Amounts, including all LC Borrowings. For purposes of computing the
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.7. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn. The LC
Exposure of (a) any Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time, and (b) any particular Issuing Bank, in its
capacity as such, at any time shall mean the LC Exposure allocable to Letters of
Credit issued by such Issuing Bank.

“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender. Notwithstanding anything to the contrary
contained in this Agreement or any other Loan Document, each Lender (other than
the Swingline Lender) shall be a Dollar Lender, Euro Lender, Sterling Lender and
a Yen Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement, and shall include the Existing Letters of Credit. Letters of Credit
shall be a subfacility of the Dollar Facility.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Leverage Ratio” means, as at the last day of any period, the ratio of (a)
Consolidated Total Debt on such day to (b) Consolidated EBITDA for such period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, each written Request for Credit
Extension, each Issuer Document, each Fee Letter, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.21
of this Agreement, and all other instruments and documents heretofore or
hereafter executed or delivered to or in favor of the

19

--------------------------------------------------------------------------------



 

Administrative Agent, any Lender or any Issuing Bank in connection with the
Loans made, Letters of Credit issued and transactions contemplated by this
Agreement.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including Revolving Loans and Swingline Loans.

“Loans to be Converted” shall have the meaning set forth in Section 9.14(a).

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations, prospects or condition,
financial or otherwise, of the Borrower and the Subsidiaries taken as a whole,
(b) the ability of the Borrower to perform any of its obligations under any Loan
Documents or (c) the rights of or benefits available to the Lenders under any
Loan Document.

“Material Indebtedness” means any single Indebtedness (other than the Loans and
Letters of Credit), or obligation in respect of one or more Hedging Agreements,
of any one or more of the Borrower and its Subsidiaries in an aggregate
principal amount exceeding $100,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.

“Material Subsidiary” means, as of any date of measurement, (a) each Subsidiary
of the Borrower that has revenues (on a standalone basis, without consolidation
with its subsidiaries or its parent) for the most recently ended fiscal year
greater than 10% of total revenues for the Borrower and its Subsidiaries for
such period, and (b) each other Subsidiary of the Borrower identified by the
Borrower so that, after all such identifications, the combined assets and
revenues of the Borrower and the Material Subsidiaries (each measured on a
standalone basis, without consolidation with its subsidiaries or parent)
constitute at least 80% of the assets and revenues of the Borrower and its
Subsidiaries as of the end of, and for, the most recently ended fiscal year;
provided that (i) BorgWarner Foundation shall not be a Material Subsidiary for
so long as it is a non-profit foundation under Section 501(c)(3) of the Code,
(ii) no Receivables Corporation shall be required to constitute a Material
Subsidiary at any time and (iii) all calculations in (a) and (b) above shall
exclude entirely the assets and revenues of any Receivables Corporation and of
BorgWarner Foundation (but only for so long as it is a non-profit foundation
under Section 501(c)(3) of the Code).

“Maturity Date” means June 30, 2019, as such date may be extended with respect
to any particular Lender pursuant to Section 2.6.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Moody’s” means Moody’s Investors Service, Inc.



20

--------------------------------------------------------------------------------



 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means in connection with any issuance or sale of any common
equity, the cash proceeds received from such issuance or incurrence, net of
attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.

“Non-Extending Lenders” has the meaning assigned to such term in Section 2.6(a).

“Notice Date” has the meaning assigned to such term in Section 2.6(a).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Borrower or any Affiliate thereof of any proceeding under any bankruptcy or
other debtor relief laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Loan Documents” has the meaning specified in Section 9.17.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Documents.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by the Administrative Agent, the Issuing Bank, or the
Swingline Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 9.4(d).

“Participant Register” has the meaning set forth in Section 9.4(d).

“Participating Member State” means any member state of the EMU which has the
Euro as its lawful currency.



21

--------------------------------------------------------------------------------



 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP (or, in the case of Foreign Subsidiaries, generally
accepted accounting principles in effect from time to time in their respective
jurisdictions of incorporation);

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.4;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
and

(e) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning specified in Section 5.1.

“PNC Bank” means PNC Bank, National Association.

“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate

22

--------------------------------------------------------------------------------



 

set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Public Lender” has the meaning specified in Section 5.1.

“Rating Agency” has the meaning specified in the definition of Applicable Rate.

“Receivables Corporation” means BWA Receivables Corporation, a Delaware
corporation and a wholly-owned Domestic Subsidiary, and each other special
purpose vehicle created solely for the purpose of being the transferee of
accounts receivable in connection with, and the borrower under, a Receivables
Facility described and permitted in the definition of “Receivables Facility”
herein; provided, that all obligations of Receivables Corporations shall be
non-recourse to the Borrower and any Subsidiary that is not a Receivables
Corporation (other than customary obligations of transferors to repurchase
certain transferred receivables and related transferred assets under usual and
customary conditions for receivables financing facilities).

“Receivables Facility” means (a) receivables financings of the Borrower and its
Domestic Subsidiaries, through one or more Receivables Corporations, upon terms
and subject to conditions reasonably satisfactory to the Required Lenders, in an
aggregate principal amount not to exceed $300,000,000 at any time outstanding;
and (b) receivables financings of Foreign Subsidiaries of the Borrower, through
one or more Receivables Corporation, solely for receivables generated and held
outside the U.S., upon terms and subject to conditions reasonably satisfactory
to the Required Lenders, in an aggregate principal amount not to exceed
$300,000,000 at any time outstanding; provided that in no event shall either (i)
the aggregate principal amount at any time outstanding of all receivables
facilities permitted under clauses (a) and (b) exceed $500,000,000 or (ii) the
obligations with respect to any Receivables Facility, or of any Receivables
Corporation with respect to any Receivables Facility, be recourse to the
Borrower or any Subsidiary that is not a Receivables Corporation (other than
customary obligations of transferors to repurchase certain transferred
receivables and related transferred assets under usual and customary conditions
for receivables financing facilities).

“Register” has the meaning set forth in Section 9.4.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates. With respect to each
Lender (other than the Administrative Agent) and for the purpose of Section 9.3,
it is hereby understood that such Lender’s “agents” (as such term is used in the
preceding sentence) shall not include the Administrative Agent or agents of the
Administrative Agent.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Borrowing Request, (b) with respect to an
LC Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swingline Loan, a written notice in accordance with Section 2.4(c).



23

--------------------------------------------------------------------------------



 

“Required Lenders” means, at any time, Lenders having Dollar Commitments
representing more than 50% of the total Dollar Commitments at such time;
provided that, for purposes of declaring the Loans to be due and payable
pursuant to Section 7.2, and for all purposes after the Loans become due and
payable pursuant to Section 7.2 or the Dollar Commitments expire or terminate,
“Required Lenders” shall mean Lenders having Revolving Credit Exposures
representing more than 50% of the total Revolving Credit Exposures; provided
that for purposes of this definition the Revolving Credit Exposure of (a) each
Lender shall be adjusted up or down so as to give effect to any participations
purchased or sold pursuant to Section 9.14 and (b) any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, or any
Financial Officer of the Borrower, and solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.1, the secretary or any assistant
secretary of the Borrower and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the Borrower so designated by any
of the foregoing officers in a notice to the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of the Borrower
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.

“Revaluation Date” means, with respect to any Loan, each of the following: (a)
each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (b) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.8, and (c)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require.

“Revolving Borrowing” means a borrowing consisting of Revolving Loans of the
same Type and under the same Facility, made, converted or continued on the same
date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
Dollar Amount of the sum of the outstanding principal amount of such Lender’s
Revolving Loans and its LC Exposure and Swingline Exposure at such time.

“Revolving Facility” means any of the Dollar Facility, the Euro Facility, the
Sterling Facility or the Yen Facility.

“Revolving Loan” means a Loan made pursuant to Section 2.3.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent, to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

“Sanction(s)” means any economic or financial sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations

24

--------------------------------------------------------------------------------



 

Security Council, the European Union, Her Majesty’s Treasury or other relevant
sanctions authority.

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw Hill
Companies, Inc.

“Statutory Reserve Rate” means, for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Statutory Reserve Percentage.

“Sterling” and “£” means the lawful currency of the United Kingdom.

“Sterling Commitment” means, with respect to each Lender, the commitment of such
Lender to make Sterling Revolving Loans, as such commitment may be (a) reduced
from time to time pursuant to Section 2.9 or (b) reduced or increased from time
to time pursuant to assignments by or to such Lender pursuant to Section 9.4.
The initial amount of each Lender’s Sterling Commitment is set forth on Schedule
2.1, or in the Assignment and Acceptance pursuant to which such Lender shall
have assumed its Sterling Commitment, as applicable. The Sterling Commitment is
a part of, but not in addition to, each Lender’s Dollar Commitment.

“Sterling Facility” shall have the meaning set forth in the definition of
“Facility”. The Sterling Facility shall be a subfacility of the Dollar Facility.

“Sterling Lender” means each Lender holding a Sterling Commitment.

“Sterling Revolving Loan” mean a Revolving Loan made pursuant to Section 2.1(c).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swingline Borrowing” means a borrowing of a Swingline Loan.



25

--------------------------------------------------------------------------------



 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means Bank of America, in its capacity as lender of Swingline
Loans hereunder, and its successors in such capacity as provided herein.

“Swingline Loan” means a Loan made pursuant to Section 2.4. Swingline Loans
shall be a subfacility of the Dollar Facility.

“Swingline Rate” means, for any day (except during a Eurocurrency Unavailability
Period), a fluctuating rate per annum equal to a reference rate equal to the
Eurocurrency Rate (for Swingline Loans) plus 0.50%. Any change in the Swingline
Rate due to a change in the Eurocurrency Rate (for Swingline Loans) shall be
effective from and including the effective date of such change in the
Eurocurrency Rate (for Swingline Loans), respectively.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.

“Unreimbursed Amount” has the meaning specified in Section 2.5(c)(i).

“Wells Fargo” means Wells Fargo Bank, National Association.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Yen” and “¥” means the lawful currency of Japan.

“Yen Commitment” means, with respect to each Lender, the commitment of such
Lender to make Yen Revolving Loans, as such commitment may be (a) reduced from
time to time pursuant to Section 2.9 or (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.4. The
initial amount of each Lender’s Yen Commitment is set forth on Schedule 2.1, or
in the Assignment and Acceptance pursuant to which such Lender shall have
assumed its Yen Commitment, as applicable. The Yen Commitment is a part of, but
not in addition to, each Lender’s Dollar Commitment.



26

--------------------------------------------------------------------------------



 

“Yen Facility” shall have the meaning set forth in the definition of “Facility”.
The Yen Facility shall be a subfacility of the Dollar Facility.

“Yen Lender” means each Lender holding a Yen Commitment.

“Yen Revolving Loan” means a Revolving Loan made pursuant to Section 2.1(d).

SECTION 1.2           Classification of Loans and Borrowings. For purposes of
this Agreement and each other Loan Document, Loans may be classified and
referred to by Class (e.g., a “Dollar Revolving Loan”) or by Type (e.g., a
“Eurocurrency Loan”) or by Class and Type (e.g., a “Dollar Eurocurrency
Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Dollar Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Dollar Eurocurrency Revolving
Borrowing”).

SECTION 1.3           Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (c) the words “hereto”, “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement and each other Loan Document in its entirety and not to any
particular provision hereof, (d) all references herein or in any other Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

SECTION 1.4           Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof or of any other Loan Document to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

SECTION 1.5           Change of Currency.



27

--------------------------------------------------------------------------------



 

(a)            Each obligation of the Borrower to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption (in accordance with the EMU Legislation).
If, in relation to the currency of any such member state, the basis of accrual
of interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

(c)            Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify after consultation with (but without the consent of) the Borrower,
to be appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.

SECTION 1.6           Exchange Rates; Currency Equivalents.

(a)            The Administrative Agent or the Issuing Bank, as applicable,
shall determine the Exchange Rates as of each Revaluation Date to be used for
calculating Dollar Amounts of Borrowings and outstanding amounts of Loans
denominated in Alternative Currencies. Such Exchange Rates shall become
effective as of such Revaluation Date and shall be the Exchange Rates employed
in converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by the Borrower hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Amount as so
determined by the Administrative Agent or the Issuing Bank, as applicable.

(b)           Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing or Eurocurrency Rate Loan is denominated in an Alternative Currency,
such amount shall be the relevant Alternative Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent or the
Issuing Bank, as the case may be.

SECTION 1.7           Letter of Credit Amounts. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or

28

--------------------------------------------------------------------------------



 

more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

ARTICLE II

THE CREDITS

SECTION 2.1           Commitments.

(a)            Subject to the terms and conditions set forth herein, each Dollar
Lender agrees to make Revolving Loans to the Borrower denominated in Dollars
(each such Loan, a “Dollar Revolving Loan”) from time to time during the
Availability Period in an aggregate principal amount that will not result in (i)
such Lender’s Revolving Credit Exposure under the Dollar Commitments exceeding
such Lender’s Dollar Commitment or (ii) the total Revolving Credit Exposures
exceeding the total Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Dollar Revolving Loans.

(b)           Subject to the terms and conditions set forth herein, each Euro
Lender agrees to make Revolving Loans to the Borrower denominated in Euros (each
such Loan, a “Euro Revolving Loan”) from time to time during the Availability
Period in an aggregate principal amount that will not result in (i) the Dollar
Amount of such Lender’s Euro Revolving Loans exceeding such Lender’s Euro
Commitment, (ii) the total Revolving Credit Exposures exceeding the total Dollar
Commitments or (iii) the Dollar Amount of Euro Revolving Loans exceeding the
applicable Alternative Currency Sublimit. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Euro Revolving Loans.

(c)            Subject to the terms and conditions set forth herein, each
Sterling Lender agrees to make Revolving Loans to the Borrower denominated in
Sterling (each such Loan, a “Sterling Revolving Loan”) from time to time during
the Availability Period in an aggregate principal amount that will not result in
(i) the Dollar Amount of such Lender’s Sterling Revolving Loans exceeding such
Lender’s Sterling Commitment, (ii) the total Revolving Credit Exposures
exceeding the total Dollar Commitments or (iii) the Dollar Amount of Sterling
Revolving Loans exceeding the applicable Alternative Currency Sublimit. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Sterling Revolving Loans.

(d)           Subject to the terms and conditions set forth herein, each Yen
Lender agrees to make Revolving Loans to the Borrower denominated in Yen (each
such loan, a “Yen Revolving Loan”) from time to time during the Availability
Period in an aggregate principal amount that will not result in (i) the Dollar
Amount of such Lender’s Yen Revolving Loans exceeding such Lender’s Yen
Commitment, (ii) the total Revolving Credit Exposures exceeding the total Dollar
Commitments or (iii) the Dollar Amount of Yen Revolving Loans exceeding the
applicable Alternative Currency Sublimit. Within the foregoing limits and
subject to the terms

29

--------------------------------------------------------------------------------



 

and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Yen Revolving Loans.

(e)            Notwithstanding any other provision of this Agreement to the
contrary:

(i)             The Lenders shall not be required to make any Revolving Loans or
Swingline Loans hereunder or issue any Letter of Credit if, after giving effect
thereto, the Revolving Credit Exposure of any Dollar Lender would exceed such
Dollar Lender’s Dollar Commitment (unless such Dollar Lender consents thereto);
and

(ii)           At the election of the Borrower and the Administrative Agent,
Dollar Revolving Loans shall be made on the ratable basis of Available Dollar
Commitments (rather than on the basis of Dollar Commitments) of the Dollar
Lenders in the event that the Dollar Lenders have disproportionate commitments
to the Euro Facility, the Sterling Facility or the Yen Facility. In such event
the Administrative Agent may also advise the Lenders of changes as it may
determine in the borrowing and payment provisions herein in order to provide
maximum availability of the Dollar Commitments to the Borrower and generally
ratable treatment of the Lenders.

SECTION 2.2           Loans and Borrowings.

(a)            Each Revolving Loan under a Facility shall be made as part of a
Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments under such Facility, subject to
Section 2.1(e). The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and not joint, and no Lender
shall be responsible for any other Lender’s failure to make Loans as required.

(b)           Subject to Section 2.14, (i) each Revolving Borrowing of Dollar
Revolving Loans shall be comprised entirely of ABR Loans or Eurocurrency Loans
as the Borrower may request in accordance herewith, (ii) each Revolving
Borrowing of Euro Revolving Loans, Sterling Revolving Loans or Yen Revolving
Loans shall comprised entirely of Eurocurrency Loans and (iii) each Swingline
Loan shall be an ABR Loan. Each Lender at its option may make any Eurocurrency
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

(c)            At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 (or comparable
amounts determined by the Administrative Agent in the case of Alternative
Currency). At the time that each ABR Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $5,000,000; provided that an ABR Revolving Dollar Borrowing may be
in an aggregate amount that is equal to the entire unused balance of the total
Dollar Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.5(c). Each Swingline Loan shall be in
an amount

30

--------------------------------------------------------------------------------



 

that is an integral multiple of $100,000 and not less than $500,000.
Notwithstanding anything herein to the contrary, any borrowing of Revolving
Loans to be used solely to pay the aggregate amount of Swingline Loans then
outstanding may be in the aggregate principal amount of such Swingline Loans.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of 15
Eurocurrency Revolving Borrowings outstanding.

(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

SECTION 2.3           Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurocurrency Borrowing denominated in Dollars,
not later than 11:00 a.m., New York City time, three Business Days before the
date of the proposed Borrowing, (b) in the case of a Eurocurrency Borrowing
denominated in an Alternative Currency, not later than 11:00 a.m., New York City
time, four Business Days before the date of the proposed Borrowing and (c) in
the case of an ABR Borrowing, not later than 11:00 a.m., New York City time, on
the date of the proposed Borrowing; provided that any such notice of an ABR
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.5(c) may be given not later than 1:00 p.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy (or transmitted by electronic communication, if arrangements for doing
so have been approved by the Administrative Agent) to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.2:

(i)             the aggregate amount of the requested Borrowing;

(ii)           the date of such Borrowing, which shall be a Business Day;

(iii)         whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv)          the currency in which such Borrowing is to be denominated and the
Facility under which such Borrowing is to be made;

(v)           in the case of a Eurocurrency Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and

(vi)          the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.7.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurocurrency Revolving Borrowing,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration. If no currency or Facility is specified, the

31

--------------------------------------------------------------------------------



 

requested Borrowing shall be in Dollars under the Dollar Facility. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing. In
making any determination of the Dollar Amount for purposes of calculating the
amount of Loans to be borrowed from the respective Lenders on any date, the
Administrative Agent shall act in accordance with Section 1.6.

 

SECTION 2.4           Swingline Loans.

(a)            Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this Section 2.4, shall make Swingline Loans to the Borrower from time to
time during the Availability Period, in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $75,000,000 or (ii) the total Revolving
Credit Exposures exceeding the total Dollar Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.

(b)           All Swingline Loans shall be made and maintained as Swingline Rate
Loans (except during a Eurocurrency Unavailability Period) and shall not be
entitled to be converted into Eurocurrency Loans. To request a Swingline Loan,
the Borrower shall notify the Administrative Agent of such request by telephone
(confirmed by telecopy or by electronic communication (if arrangements for doing
so have been approved by the Administrative Agent)), not later than 12:00 noon,
New York, New York time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and the amount of the requested Swingline Loan, which shall be
in a minimum amount of $100,000. The Administrative Agent will promptly advise
the Swingline Lender of any such notice received from the Borrower. The
Swingline Lender shall make each Swingline Loan available to the Borrower by
means of a credit to the general deposit account of the Borrower designated by
the Borrower (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement, by remittance to the Issuing Bank) by 3:00
p.m., New York City time, on the requested date of such Swingline Loan.

(c)            The Swingline Lender may, in its sole discretion by written
notice given to the Administrative Agent not later than 10:00 a.m., New York
City time, on any Business Day, require the Lenders to acquire irrevocable and
unconditional pro rata participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. In addition, upon
the occurrence of any of the events described in paragraph (h), (i) or (j) of
Section 7.1, each Lender shall automatically acquire a participation in all of
the Swingline Loans then outstanding. Promptly upon receipt of such notice or
the occurrence of any event described in paragraph (h), (i) or (j) of Section
7.1, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance

32

--------------------------------------------------------------------------------



 

whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.7 with
respect to Loans made by such Lender (and Section 2.7 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

SECTION 2.5           Letters of Credit.

(a)            The Letter of Credit Commitment.

(i)             Subject to the terms and conditions set forth herein, (A) each
Issuing Bank agrees, in reliance upon the agreements of the Lenders set forth in
this Section 2.5, (1) from time to time on any Business Day during the period
from the Effective Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars for the account of the Borrower, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower and any drawings thereunder; provided that after
giving effect to any LC Credit Extension with respect to any Letter of Credit,
(w) the total Revolving Credit Exposures shall not exceed the total Dollar
Commitments, (x) the Revolving Credit Exposure of any Lender shall not exceed
such Lender’s Dollar Commitments, (y) the LC Exposure of the Issuing Bank of all
Letters of Credit shall not exceed its Issuer Maximum LC Exposure, and (z) the
LC Exposure shall not exceed $150,000,000. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the LC Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the date hereof and the effectiveness
of

33

--------------------------------------------------------------------------------



 

this Agreement shall be subject to and governed by the terms and conditions
hereof.

(ii)           No Issuing Bank shall issue any Letter of Credit, if:

(A)          the expiry date of the requested Letter of Credit would occur more
than twelve months after the date of issuance or last extension, unless the
Required Lenders have approved such expiry date; or

(B)          the expiry date of the requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii)         No Issuing Bank shall be under any obligation to issue any Letter
of Credit if:

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing the Letter of Credit, or any law applicable to such Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or the Letter of Credit in particular or shall impose upon such
Issuing Bank with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon such
Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Effective Date and which such Issuing Bank in good faith deems material to
it;

(B)          the issuance of the Letter of Credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally;

(C)          except as otherwise agreed by the Administrative Agent and such
Issuing Bank, the Letter of Credit is in an initial stated amount less than
$500,000;

(D)          except as otherwise agreed by the Administrative Agent and such
Issuing Bank, the Letter of Credit is to be denominated in a currency other than
Dollars;

(E)           the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder;

(F)           any Lender is at that time a Defaulting Lender, unless the
applicable Issuing Bank has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to such Issuing Bank (in its sole

34

--------------------------------------------------------------------------------



 

discretion) with the Borrower or such Lender to eliminate the Issuing Bank’s
actual or potential Fronting Exposure (after giving effect to Section
2.22(a)(iv)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other LC Exposures as to which the Issuing Bank has actual or potential Fronting
Exposure, as it may elect in its sole discretion.

(iv)          No Issuing Bank shall amend any Letter of Credit if such Issuing
Bank would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.

(v)           No Issuing Bank shall be under any obligation to amend any Letter
of Credit if (A) such Issuing Bank would have no obligation at such time to
issue the Letter of Credit in its amended form under the terms hereof, or (B)
the beneficiary of the Letter of Credit does not accept the proposed amendment
to the Letter of Credit.

(vi)          Each Issuing Bank shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and each Issuing Bank shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article VIII with respect to any acts taken or
omissions suffered by the Issuing Bank in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included the Issuing Banks with respect to such acts or omissions,
and (B) as additionally provided herein with respect to the Issuing Banks.

(b)           Procedures for Issuance and Amendment of Letters of Credit.

(i)             Each Letter of Credit shall be issued or amended, as the case
may be, upon the request of the Borrower delivered to an Issuing Bank (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Financial Officer of the Borrower. Such
Letter of Credit Application must be received by the Issuing Bank and the
Administrative Agent not later than 11:00 a.m., New York City time, at least two
Business Days (or such later date and time as the Administrative Agent and the
Issuing Bank may agree in a particular instance in their sole discretion) prior
to the proposed issuance date or date of amendment, as the case may be. In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the Issuing
Bank: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the Issuing Bank may require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in

35

--------------------------------------------------------------------------------



 

form and detail satisfactory to the Issuing Bank (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the Issuing Bank may require. Additionally, the Borrower shall furnish to the
Issuing Bank and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the Issuing Bank or the Administrative Agent may
require.

(ii)           Promptly after receipt of any Letter of Credit Application, the
Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the Issuing Bank will provide
the Administrative Agent with a copy thereof. Unless the Issuing Bank has
received written notice from any Lender, the Administrative Agent or the
Borrower, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the Issuing Bank shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the
Issuing Bank’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Issuing Bank a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.

(iii)         Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the Issuing Bank will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)            Drawings and Reimbursements; Funding of Participations.

(i)             Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the Issuing Bank shall notify
the Borrower and the Administrative Agent thereof. Not later than 11:00 a.m.,
New York City time, on the date of any payment by the Issuing Bank under a
Letter of Credit (each such date, an “Honor Date”), the Borrower shall reimburse
the Issuing Bank through the Administrative Agent in an amount equal to the
amount of such drawing. If the Borrower fails to so reimburse the Issuing Bank
by such time, the Administrative Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Lender’s Applicable Percentage thereof. In such event,
the Borrower shall be deemed to have requested a Borrowing of ABR Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.2 for the

36

--------------------------------------------------------------------------------



 

principal amount of ABR Loans, but subject to the amount of the unutilized
portion of the total Dollar Commitments and the conditions set forth in
Section 4.2 (other than the delivery of a Borrowing Request). Any notice given
by the Issuing Bank or the Administrative Agent pursuant to this Section
2.5(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

(ii)           Each Lender shall upon any notice pursuant to Section 2.5(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the Issuing Bank at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m., New York City time, on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.5(c)(iii), each Lender that so makes
funds available shall be deemed to have made a ABR Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
Issuing Bank.

(iii)         With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of ABR Loans because the conditions set forth in
Section 4.2 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the Issuing Bank an LC Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which LC Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the Issuing Bank pursuant to Section 2.5(c)(ii) shall
be deemed payment in respect of its participation in such LC Borrowing and shall
constitute an LC Advance from such Lender in satisfaction of its participation
obligation under this Section 2.5.

(iv)          Until each Lender funds its Loan or LC Advance pursuant to this
Section 2.5(c) to reimburse the Issuing Bank for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the Issuing Bank.

(v)           Each Lender’s obligation to make Loans or LC Advances to reimburse
the Issuing Bank for amounts drawn under Letters of Credit, as contemplated by
this Section 2.5(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the
Issuing Bank, the Borrower or any other Person for any reason whatsoever; (B)
the occurrence or continuance of a Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Loans pursuant to this Section 2.5(c) is
subject to the conditions set forth in Section 4.2 (other than delivery by the
Borrower of a Borrowing Request). No such making of an LC Advance shall relieve
or otherwise impair the obligation of the Borrower to reimburse the Issuing Bank
for

37

--------------------------------------------------------------------------------



 

the amount of any payment made by the Issuing Bank under any Letter of Credit,
together with interest as provided herein.

(vi)          If any Lender fails to make available to the Administrative Agent
for the account of the Issuing Bank any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.5(c) by the time
specified in Section 2.5(c)(ii), then, without limiting the other provisions of
this Agreement, the Issuing Bank shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Issuing Bank at a rate per
annum equal to the greater of the Federal Funds Effective Rate and a rate
determined by the Issuing Bank in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Issuing Bank in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Loan included in the relevant Borrowing
or LC Advance in respect of the relevant LC Borrowing, as the case may be. A
certificate of the Issuing Bank submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.5(c)(vi) shall be conclusive absent manifest error.

(d)           Repayment of Participations.

(i)             At any time after the Issuing Bank has made a payment under any
Letter of Credit and has received from any Lender such Lender’s LC Advance in
respect of such payment in accordance with Section 2.5(c), if the Administrative
Agent receives for the account of the Issuing Bank any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof in the same funds as those received by
the Administrative Agent.

(ii)           If any payment received by the Administrative Agent for the
account of the Issuing Bank pursuant to Section 2.5(c)(i) is required to be
returned under any of the circumstances described in Section 9.16 (including
pursuant to any settlement entered into by the Issuing Bank in its discretion),
each Lender shall pay to the Administrative Agent for the account of the Issuing
Bank its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

(e)            Obligations Absolute. The obligation of the Borrower to reimburse
the Issuing Bank for each drawing under each Letter of Credit and to repay each
LC Borrowing shall

38

--------------------------------------------------------------------------------



 

be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i)             any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the Issuing Bank or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)         any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

(iv)          waiver by any Issuing Bank of any requirement that exists for such
Issuing Bank’s protection and not the protection of the Borrower or any waiver
by any Issuing Bank which does not in fact materially prejudice the Borrower;

(v)           honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;

(vi)          any payment made by the applicable Issuing Bank in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under such Letter of
Credit if presentation after such date is authorized by the UCC or the ISP, as
applicable;

(vii)        any payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any bankruptcy or other debtor relief law; or

(viii)      any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any of its Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Issuing

39

--------------------------------------------------------------------------------



 

Bank. The Borrower shall be conclusively deemed to have waived any such claim
against the Issuing Bank and its correspondents unless such notice is given as
aforesaid.

 

(f)            Role of Issuing Bank. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the Issuing Bank shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing Bank,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the Issuing Bank shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Issuing Bank, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the Issuing Bank shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.5(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against the Issuing
Bank, and the Issuing Bank may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by the
Issuing Bank’s willful misconduct or gross negligence or the Issuing Bank’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Bank may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Issuing Bank
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. Each Issuing Bank
may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
("SWIFT") message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.

(g)           Applicability of ISP. Unless otherwise expressly agreed by the
Issuing Bank and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit. Notwithstanding the foregoing, no Issuing
Bank shall be responsible to the Borrower for, and no Issuing Bank’s rights and
remedies against the Borrower shall be impaired by, any action or inaction of
such Issuing Bank required or permitted under any law, order, or practice that
is required or permitted to be applied to any Letter of Credit or this
Agreement, including the Law or any order of a jurisdiction where such Issuing
Bank or the beneficiary is located, the practice stated in the ISP, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International

40

--------------------------------------------------------------------------------



 

Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

(h)           Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

(i)             Reporting of Letter of Credit Information. At any time that
there is more than one Issuing Bank, then on (i) the last Business Day of each
calendar month, and (ii) each date that an LC Credit Extension occurs with
respect to any Letter of Credit, each Issuing Bank (or, in the case of part
(ii), the applicable Issuing Bank) shall deliver to the Administrative Agent a
report setting forth in form and detail reasonably satisfactory to the
Administrative Agent information with respect to each Letter of Credit issued by
such Issuing Bank that is outstanding hereunder.

SECTION 2.6           Extension of Maturity Date.

(a)            The Borrower may, by written notice to the Administrative Agent
(such notice being an “Extension Notice”) given at any time, from time to time
but in any event, no later than 45 days prior to the Maturity Date then in
effect (the date of such notice, the “Notice Date”), request the Lenders to
extend the then applicable Maturity Date to a date specified in the Extension
Notice (the “Extended Maturity Date”). The Administrative Agent shall promptly
transmit any Extension Notice to each Lender. Each Lender shall notify the
Administrative Agent whether it wishes to extend the then applicable Maturity
Date no later than twenty days after the Notice Date, and any such notice given
by a Lender to the Administrative Agent, once given, shall be irrevocable as to
such Lender. The Administrative Agent shall promptly notify the Borrower of each
Lender’s notice that it wishes to extend (each, an “Extension Acceptance
Notice”). Any Lender which does not expressly notify the Administrative Agent
during such twenty day period that it wishes to so extend the then applicable
Maturity Date shall be deemed to have rejected the Borrower’s request for
extension of such Maturity Date. Lenders consenting to extend the then
applicable Maturity Date are hereinafter referred to as “Continuing Lenders”,
and Lenders declining to consent to extend such Maturity Date (or Lenders deemed
to have so declined) are hereinafter referred to as “Non-Extending Lenders”. If
the Required Lenders have elected (in their sole and absolute discretion) to so
extend the Maturity Date, the Administrative Agent shall notify the Borrower of
such election by such Required Lenders no later than five days after the date
when Extension Acceptance Notices are due, and effective on the date of such
notice by the Administrative Agent to the Borrower (the “Extension Date”), the
Maturity Date shall be automatically and immediately so extended to the Extended
Maturity Date. No extension will be permitted hereunder without the consent of
the Required Lenders and in no event shall the period from the Extension Date to
the Extended Maturity Date exceed five years. Upon the delivery of an Extension
Notice and upon the extension of the Maturity Date pursuant to this Section 2.6,
the Borrower shall be deemed to have represented and warranted on and as of the
Notice Date and the Extension Date, as the case may be, that no Default or Event
of Default has occurred and is continuing. Notwithstanding anything contained in
this Agreement to the contrary, no Lender shall have any obligation to extend
the Maturity Date, and each Lender may at its option, unconditionally and
without cause, decline to extend the Maturity Date.



41

--------------------------------------------------------------------------------



 

(b)           If the Maturity Date shall have been extended in accordance with
Section 2.6(a), all references herein to the “Maturity Date” shall refer to the
Extended Maturity Date.

(c)            If any Lender shall determine not to extend the Maturity Date as
requested by any Extension Notice given by the Borrower pursuant to Section
2.6(a), the Commitments of such Lender and its participation obligations under
Sections 2.4(c) (except in respect of then outstanding Swingline Loans) and
2.5(c) (except in respect of unreimbursed drawings under Letters of Credit
existing on the Maturity Date) shall terminate on the Maturity Date without
giving any effect to such proposed extension, and the Borrower shall on such
date pay to the Administrative Agent, for the account of such Lender, the
principal amount of, and accrued interest on, such Lender’s Loans, together with
any fees or other amounts owing to such Lender under this Agreement; provided
that if the Borrower has replaced such Non-Extending Lender pursuant to Section
2.6(d) below, then the provisions of Section 2.6(d) shall apply. The total
Commitments under each Revolving Facility shall be reduced by the amount of the
Commitment of such Non-Extending Lender under such Revolving Facility to the
extent the Commitment of such Non-Extending Lender under such Revolving Facility
has not been transferred to one or more Continuing Lenders pursuant to Section
2.6(d) below.

(d)           A Non-Extending Lender shall be obligated, at the request of the
Borrower and subject to payment by the Borrower to the Administrative Agent for
the account of such Non-Extending Lender of the principal amount of, and accrued
interest on, such Lender’s Loans, together with any fees or other amounts owing
to such Lender under this Agreement, to transfer without recourse,
representation or warranty (other than good title to its Loans), Extending
Lender, at any time prior to the Maturity Date applicable to such Non-Extending
Lender, all of its rights and obligations hereunder to another financial
institution or group of financial institutions nominated by the Borrower and
willing to participate in the Commitments in the place of such Non-Extending
Lender; provided that, if such transferee is not a Lender, such transferee(s)
satisfies all the requirements of this Agreement and the Administrative Agent
shall have consented to such transfer, which consent shall not be unreasonably
withheld. Each such transferee shall become a Continuing Lender hereunder in
replacement of the Non-Extending Lender, with the Maturity Date applicable to
such Continuing Lender’s Commitments being the Extended Maturity Date, and shall
enjoy all rights and assume all obligations on the part of the Lenders set forth
in this Agreement. Simultaneously with such transfer, each such transferee shall
execute and deliver to the Administrative Agent a written agreement assuming all
obligations of the Lenders set forth in this Agreement, which agreement shall be
reasonably satisfactory in form and substance to the Administrative Agent.

(e)            If the Maturity Date shall have been extended in respect of the
Continuing Lenders in accordance with Section 2.6(a) any notice of borrowing
pursuant to Section 2.3 or 2.4 specifying a borrowing date occurring after the
Maturity Date applicable to a Non-Extending Lender or requesting an Interest
Period extending beyond such date (a) shall have no effect in respect of such
Non-Extending Lender and (b) shall not specify a requested aggregate principal
amount exceeding the total applicable Commitments.

SECTION 2.7           Funding of Borrowings.



42

--------------------------------------------------------------------------------



 

(a)            Each Lender shall make each Loan to be made by it hereunder on
the proposed date thereof by wire transfer of Same Day Funds by 2:00 p.m., New
York City time, in the case of any Loan denominated in Dollars, and by the
Applicable Time specified by the Administrative Agent, in the case of any Loan
denominated in an Alternative Currency, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.4. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.5(c) shall be remitted by the Administrative Agent to the
Issuing Bank.

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent in Same Day
Funds, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, in Same Day Funds at (i) in the case of such Lender, the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by the Administrative Agent in connection
with the foregoing, and (ii) in the case of the Borrower, the interest rate on
the applicable Borrowing. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.

SECTION 2.8           Interest Elections.

(a)            Each Revolving Borrowing denominated in Dollars initially shall
be of the Type and under the Facility specified in the applicable Borrowing
Request and, in the case of a Eurocurrency Revolving Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.

(b)           Each Revolving Borrowing denominated in an Alternative Currency
shall have an initial Interest Period as specified in the applicable Borrowing
Request. Thereafter, the Borrower may elect to continue such Borrowing and may
elect Interest Periods thereafter, all as

43

--------------------------------------------------------------------------------



 

provided in this Section. The Borrower may elect different Interest Periods with
respect to different portions of the affected Borrowing, in which case such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.

(c)            To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone or by electronic
communication (if arrangements for doing so have been approved by the
Administrative Agent) by the time that a Borrowing Request would be required
under Section 2.3 if the Borrower were requesting a Revolving Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy or by electronic
communication (if arrangements for doing so have been approved by the
Administrative Agent) to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

(d)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.2:

(i)             the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)         in the case of Borrowings denominated in Dollars, whether the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

(iv)          if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(e)            Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(f)            If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Revolving Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) such Borrowing shall be
converted to an ABR Borrowing if it is denominated in

44

--------------------------------------------------------------------------------



 

Dollars or (ii) such Borrowing shall be continued as such for an Interest Period
of one month if it is denominated in an Alternative Currency. Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing (i)
no outstanding Revolving Borrowing denominated in Dollars may be converted to or
continued as a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency
Revolving Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) each
Eurocurrency Revolving Borrowing denominated in an Alternative Currency may be
continued as such for an Interest Period of one month.

SECTION 2.9           Termination and Reduction of Commitments.

(a)            Unless previously terminated, the Commitments shall terminate on
the Maturity Date.

(b)           The Borrower may at any time terminate, or from time to time
reduce, the Dollar Commitments; provided that (i) each reduction of the Dollar
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $10,000,000 and (ii) the Borrower shall not terminate or reduce
the Dollar Commitments if, (A) after giving effect to any concurrent prepayment
of the Loans, the Revolving Credit Exposures would exceed the total Commitments
or (B) the Dollar Commitments as so reduced would be less than the aggregate
Euro Commitments, Sterling Commitments or Yen Commitments.

(c)            The Borrower may at any time terminate, or from time to time
reduce, the Euro Commitments; provided that (i) each reduction of the Euro
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $10,000,000 and (ii) the Borrower shall not terminate or reduce
the Euro Commitments if, after giving effect to any concurrent prepayment of the
Loans, the Dollar Amount of the aggregate principal amount of outstanding Euro
Revolving Loans would exceed the total Euro Commitments.

(d)           The Borrower may at any time terminate, or from time to time
reduce, the Sterling Commitments; provided that (i) each reduction of the
Sterling Commitments shall be in an amount that is an integral multiple of
$1,000,000 and not less than $10,000,000 and (ii) the Borrower shall not
terminate or reduce the Sterling Commitments if, after giving effect to any
concurrent prepayment of the Loans, the Dollar Amount of the aggregate principal
amount of outstanding Sterling Revolving Loans would exceed the total Sterling
Commitments.

(e)            The Borrower may at any time terminate, or from time to time
reduce, the Yen Commitments; provided that (i) each reduction of the Yen
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $10,000,000 and (ii) the Borrower shall not terminate or reduce
the Yen Commitments if, after giving effect to any concurrent prepayment of the
Loans, the Dollar Amount of the aggregate principal amount of outstanding Yen
Revolving Loans would exceed the total Yen Commitments.

(f)            The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b), (c), (d) or
(e) of this Section at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the

45

--------------------------------------------------------------------------------



 

Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of any Commitments delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of any Commitments shall
be made ratably among the applicable Lenders in accordance with their respective
applicable Commitments.

SECTION 2.10        Repayment of Loans; Evidence of Debt.

(a)            The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date and (ii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier to
occur of (x) the date ten Business Days after such Swingline Loan is made and
(y) the Maturity Date.

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(c)            The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class, Type and
Facility thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d)           The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans and other Obligations in accordance with the terms of this Agreement.

(e)            Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.4) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11        Prepayment of Loans.



46

--------------------------------------------------------------------------------



 

(a)            The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (b) of this Section.

(b)           The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy or by electronic communication (if arrangements for doing
so have been approved by the Administrative Agent, and in the case of a
prepayment of a Swingline Loan, the Swingline Lender)) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Revolving Borrowing
denominated in Dollars, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of a
Eurocurrency Revolving Borrowing denominated in Alternative Currency, not later
than 11:00 a.m., New York City time, four Business Days before the date of
prepayment, (iii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 11:00 a.m., New York City time, one Business Day before the date of
prepayment or (iv) in the case of prepayment of a Swingline Loan, not later than
12:00 noon, New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of any Commitments as contemplated by Section 2.9, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.9. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
applicable Lenders of the contents thereof. Each partial prepayment of any
Revolving Borrowing shall be in an amount that would be permitted in the case of
an advance of a Revolving Borrowing of the same Type as provided in Section 2.2.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13, together with any additional
amounts required pursuant to Section 2.16. Subject to Section 2.22, each such
prepayment shall be applied to the applicable Loans of the applicable Lenders in
accordance with their respective Applicable Percentages.

(c)            If on the last day of any fiscal quarter of the Borrower,

(i)             solely as a result of currency fluctuation, the total Revolving
Credit Exposures exceeds the total Dollar Commitments then in effect by more
than 5%, or

(ii)           for any reason other than currency fluctuation, the total
Revolving Credit Exposures exceeds the total Dollar Commitments then in effect,

then the Borrower shall upon learning thereof, or upon the request of the
Administrative Agent, immediately prepay Revolving Loans and LC Borrowings,
cancel or reduce Letters of Credit and/or Cash Collateralize the LC Exposures
(other than the LC Borrowings), in an aggregate principal amount at least equal
to the amount of such excess.

(d)           If on the last day of any fiscal quarter of the Borrower for any
reason the Dollar Amount of the aggregate principal amount of outstanding Euro
Revolving Loans exceeds

47

--------------------------------------------------------------------------------



 

the total Euro Commitments then in effect by more than 5%, the Borrower shall
upon learning thereof, or upon request of the Administrative Agent, immediately
prepay Euro Revolving Loans in an aggregate principal amount at least equal to
the amount of such excess.

(e)            If on the last day of any fiscal quarter of the Borrower for any
reason the Dollar Amount of the aggregate principal amount of outstanding
Sterling Revolving Loans exceeds the total Sterling Commitments then in effect
by more than 5%, the Borrower shall upon learning thereof, or upon request of
the Administrative Agent, immediately prepay Sterling Revolving Loans in an
aggregate principal amount at least equal to the amount of such excess.

(f)            If on the last day of any fiscal quarter of the Borrower for any
reason the Dollar Amount of the aggregate principal amount of outstanding Yen
Revolving Loans exceeds the total Yen Commitments then in effect by more than
5%, the Borrower shall upon learning thereof, or upon request of the
Administrative Agent, immediately prepay Yen Revolving Loans in an aggregate
principal amount at least equal to the amount of such excess.

(g)           The Borrower will implement and maintain internal controls to
monitor the Borrowings and repayments, with the object of preventing any request
for a Borrowing that would cause conditions specified in the first sentences of
Sections 2.1(a), (b), (c) and (d) and 2.4(a) and the proviso to the first
sentence of Section 2.5(a) not to be satisfied.

(h)           The Administrative Agent shall not be obligated to calculate the
Dollar Amount of any Alternative Currency more frequently than monthly but may
do so from time to time in its sole discretion.

SECTION 2.12        Fees.

(a)            The Borrower agrees to pay to the Administrative Agent for the
account of each Lender, subject to adjustment as provided in Section 2.22, a
facility fee, which shall accrue at the Applicable Rate on the daily amount of
the Dollar Commitment of such Lender (whether used or unused) during the period
from and including the Effective Date to but excluding the date on which such
Dollar Commitment terminates; provided that, if such Lender continues to have
any Revolving Credit Exposure after its Dollar Commitment terminates, then such
facility fee shall continue to accrue on the daily amount of such Lender’s
Revolving Credit Exposure from and including the date on which its Dollar
Commitment terminates to but excluding the date on which such Lender ceases to
have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Dollar Commitments terminate, commencing on the first
such date to occur after the date hereof; provided that any facility fees
accruing after the date on which the Dollar Commitments terminate shall be
payable on demand. All facility fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(b)           The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at a rate per annum equal to the
Applicable Rate applicable to interest on Eurocurrency Rate Loans on the average
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and

48

--------------------------------------------------------------------------------



 

including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, provided that any such participation fee otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the Issuing Bank pursuant to Section 2.5 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.22(a)(iv), with the balance of such fee, if any,
payable to the Issuing Bank for its own account, and (ii) to the Issuing Bank a
fronting fee, which shall accrue at a rate agreed upon in the applicable Fee
Letter between the Issuing Bank and the Borrower on the average daily amount of
the LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.7. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit participation fees shall accrue at the Default Rate.

(c)            The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent, including those fees set
forth in the Fee Letters.

(d)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
facility fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.

SECTION 2.13        Interest.

(a)            The Loans comprising each ABR Borrowing shall bear interest at a
rate per annum equal to the Alternate Base Rate plus the Applicable Rate.

(b)           Swingline Loans shall bear interest at a rate per annum equal to
the Swingline Rate plus the Applicable Rate for Eurocurrency Rate Loans.



49

--------------------------------------------------------------------------------



 

(c)            The Loans comprising each Eurocurrency Borrowing shall bear
interest at a rate per annum equal to the Adjusted Eurocurrency Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate.

(d)           (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii)         Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

(e)            Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) in the event of any
repayment or prepayment of any Loan (other than a repayment or prepayment of an
ABR Loan or a Swingline Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, (ii) in the event of any conversion of
any Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion and (iii) all accrued interest shall be payable upon
termination of the Commitments. Each determination by the Administrative Agent
of an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

(f)            Unless customary market practice with respect to any Alternative
Currency dictates otherwise, all interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate (including when the ABR Loans is determined by reference to
the Eurocurrency Rate) shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted Eurocurrency Rate, Eurocurrency Rate
and Overnight Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14        Alternate Rate of Interest; Illegality.



50

--------------------------------------------------------------------------------



 

(a)            Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing or prior to any ABR Borrowing or
Swingline Loan as to which the interest rate is determined with reference to the
Eurocurrency Rate, or any conversion to or continuation thereof:

(i)             the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (A) deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurocurrency Rate Loan, or (B) adequate and reasonable means do not
exist for ascertaining the Adjusted Eurocurrency Rate or the Eurocurrency Rate,
as applicable, for the relevant currency for such Interest Period (in each case
with respect to this clause (i), “Impacted Loans”); or

(ii)           the Administrative Agent is advised by the Required Lenders or by
the holders of at least a majority of the Commitments under a Facility that the
Adjusted Eurocurrency Rate or the Eurocurrency Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing shall be
ineffective, (ii) the obligation of the Lenders to make or maintain ABR Loans as
to which the interest rate is determined with reference to the Eurocurrency Rate
shall be suspended, but during such period ABR Loans shall be made and continued
based on the interest rate determined by the greater of clauses (a) and (b) in
the definition of Alternate Base Rate, (iii) the obligation of the Swingline
Lenders to make or maintain Swingline Loans as to which the interest rate is
determined with reference to the Eurocurrency Rate shall be suspended, but
during such period Swingline Loans shall be made and continued based on the
interest rate determined by the greater of clauses (a) and (b) in the definition
of Alternate Base Rate, plus the Applicable Rate with respect to ABR Loans, and
(iv) if any Borrowing Request requests a Eurocurrency Revolving Borrowing, such
Borrowing, if denominated in Dollars, shall be made as an ABR Borrowing (with
the interest rate determined by the greater of clauses (a) and (b) in the
definition of Alternate Base Rate) and, if denominated in an Alternative
Currency, shall be made as a Borrowing bearing interest at an interest rate
reasonably determined by the Administrative Agent, after consultation with the
Borrower and the applicable Lenders, to compensate the applicable Lenders for
such Borrowing in such currency for the applicable period. Upon receipt of such
notice from the Administrative Agent, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans in the affected currency or currencies (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods) or, failing that, will be deemed to
have converted such request into a request for a Borrowing of (or conversion to)
(A) if such Loans are (or are proposed to be) made in Dollars, ABR

51

--------------------------------------------------------------------------------



 

Loans (with the interest rate determined by the greater of clauses (a) and (b)
in the definition of Alternate Base Rate) in the amount specified therein or (B)
with respect to any other Loan, and subject to the next ensuing paragraph, a
Loan bearing interest at the applicable Overnight Rate for the requested
currency or, in the case of a conversion of an existing Loan, the currency in
which such Loan was denominated prior to such conversion, in each case plus the
Applicable Rate for Eurocurrency Rate Loans.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Borrower and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this section, (2) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (3) any Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable Lending Office
to make, maintain or fund Loans whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.

 

(b)           Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurocurrency Rate, or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans or to convert ABR Loans to Eurocurrency Rate Loans shall
be suspended, (ii) if such notice asserts the illegality of such Lender making
or maintaining ABR Loans or Swingline Loans the interest rate on which is
determined by reference to the Eurocurrency Rate component of the Alternate Base
Rate or the Swingline Rate, the interest rate on which ABR Loans or Swingline
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurocurrency Rate component
of the Alternate Base Rate or the Swingline Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or convert all Eurocurrency Rate Loans of such Lender to ABR
Loans (the interest rate on which ABR Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Alternate Base Rate) in the
case of such Eurocurrency Rate Loans denominated in Dollars or to Loans bearing
interest at an interest rate reasonably determined by the Administrative Agent,
after consultation with the Borrower and the applicable Lenders, to compensate
the applicable Lenders for such Borrowing in such currency for the applicable
period in the case of such Eurocurrency Rate Loans denominated in an Alternative
Currency, either on the last day of the

52

--------------------------------------------------------------------------------



 

Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Alternate Base Rate or the Swingline
Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

SECTION 2.15        Increased Costs.

(a)            If any Change in Law shall:

(i)             impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted Eurocurrency Rate, other
than as set forth below) or the Issuing Bank; or

(ii)           impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan) or to increase the cost to such Lender or
the Issuing Bank of participating in, issuing or maintaining any Letter of
Credit or to reduce the amount of any sum received or receivable by such Lender
or the Issuing Bank hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)           If any Lender or the Issuing Bank determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the Issuing Bank, as the case may be, such additional

53

--------------------------------------------------------------------------------



 

amount or amounts as will compensate such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company for any such reduction suffered.

(c)            A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than six months prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the six-month period referred to above shall be extended to include the period
of retroactive effect thereof.

SECTION 2.16        Break Funding Payments. In the event of (a) the payment of
any principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice is permitted to be revocable
under Section 2.11(b) and is revoked in accordance herewith) or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurocurrency Loan, the loss to any Lender attributable to any such event shall
be deemed to include an amount determined by such Lender to be equal to the
excess, if any, of (i) the amount of interest that such Lender would pay for a
deposit equal to the principal amount of such Loan for the period from the date
of such payment, conversion, failure or assignment to the last day of the then
current Interest Period for such Loan (or, in the case of a failure to borrow,
convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the Adjusted Eurocurrency Rate for such
Interest Period, over (ii) the amount of interest that such Lender would earn on
such principal amount for such period if such Lender were to invest such
principal amount for such period at the interest rate that would be bid by such
Lender (or an affiliate of such Lender) for dollar deposits from other banks in
the Eurocurrency market at the commencement of such period. A certificate of any
Lender setting forth (i) any amount or amounts that such Lender is entitled to
receive pursuant to this Section and (ii) the calculations used to arrive at
such amount shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.



54

--------------------------------------------------------------------------------



 

SECTION 2.17        Taxes.

(a)            Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall be made free and clear
of and without deduction for any Indemnified Taxes or Other Taxes; provided that
if the Borrower shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law. For the
avoidance of doubt, and without limitation of the foregoing, if the Borrower is
required to withhold from any payment any Taxes not constituting Indemnified
Taxes or Other Taxes, the Borrower shall pay the full amount of such withholding
to the relevant Governmental Authority in accordance with applicable law.

(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c)            The Borrower shall indemnify the Administrative Agent, each
Lender and the Issuing Bank, within 10 days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent, such Lender or the Issuing
Bank, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e)            Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement or any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced
rate.

(f)            Without limiting the provisions of subsection (a) or (b) above,
each Lender and the Issuing Bank shall, and does hereby, indemnify the Borrower
and the Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, against (i) any and all Taxes and any and all
related losses, claims, liabilities, penalties,

55

--------------------------------------------------------------------------------



 

interest and expenses (including the fees, charges and disbursements of any
counsel for the Borrower or the Administrative Agent) incurred by or asserted
against the Borrower or the Administrative Agent by any Governmental Authority
as a result of the failure by such Lender or the Issuing Bank, as the case may
be, to deliver, or as a result of the inaccuracy, inadequacy or deficiency of,
any documentation required to be delivered by such Lender or the Issuing Bank,
as the case may be, to the Borrower or the Administrative Agent pursuant to
subsection (e) and (ii) any Taxes attributable to such Lender’s or the Issuing
Bank’s failure to comply with the provisions of Section 9.4(d) relating to the
maintenance of a Participant Register. Each Lender and the Issuing Bank hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the Issuing Bank, as the case may be, under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this subsection (f).

(g)           If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (g), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(h)           Each Lender agrees that if any form or certification it previously
delivered pursuant to Section 2.17(e) or 2.17(g) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so. Each party’s obligations under this Section 2.17 shall
survive the resignation and/or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender or the Issuing Bank,
the termination of the Commitments and the repayment, satisfaction or discharge
of all other Obligations.

SECTION 2.18        Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)            All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, the Borrower shall make each
payment required to be made by it hereunder (whether of principal, interest,
fees or reimbursement of LC Disbursements, or under Section 2.15, 2.16 or 2.17,
or otherwise) prior to 12:00 noon, New York, New York time (or as specified in
the next sentence in the case of Loans denominated in an Alternative Currency),
on the date when due, in Same Day Funds, without set off or counterclaim. Except
as otherwise expressly provided herein, all payments by the Borrower hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made on the dates specified herein for the account of the
respective Lenders to which such payment is owed, in such Alternative Currency
and in Same Day Funds not later than the Applicable Time specified by the

56

--------------------------------------------------------------------------------



 

Administrative Agent to the Borrower by the same time at least one Business Day
prior to the date when due. If, for any reason, the Borrower is prohibited by
law from making any required payment hereunder in an Alternative Currency, the
Borrower shall make such payment in Dollars in the Dollar Amount of the
Alterative Currency payment amount. All payments received by the Administrative
Agent (i) after 12:00 p.m., New York City time, in the case of payments in
Dollars, or (ii) after the Applicable Time specified by the Administrative Agent
in the case of payments in an Alternative Currency, may, in the discretion of
the Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.3 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
made by the Borrower hereunder shall be made in the applicable currency, except
as otherwise provided in this paragraph.

(b)           Except to the extent that this Agreement provides for payments to
be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans held by it resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall (x) notify the Administrative Agent of
such fact, and (y) purchase (for cash at face value) participations in the
Revolving Loans and subparticipations in LC Disbursements and Swingline Loans of
other Lenders, or make such other adjustments as shall be equitable, to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that:

(i)             if any such participations or subparticipations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

(ii)           the provisions of this subpart (b) shall not be construed to
apply to (x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.21, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Revolving Loans or subparticipations in LC Disbursements or Swingline
Loans to any assignee or participant, other than an assignment to the Borrower
or

57

--------------------------------------------------------------------------------



 

any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(c)            Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the applicable Lenders or the
Issuing Bank, as the case may be, the amount due. In such event, if the Borrower
has not in fact made such payment, then each of the applicable Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the applicable Overnight Rate from time to time
in effect.

(d)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.4(c), 2.5(c) or (d), 2.7(b) or 2.18(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

(e)            The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 9.3(c) are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation or to make any payment under
Section 9.3(c) on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.3(c).

SECTION 2.19        Mitigation Obligations; Replacement of Lenders.

(a)            If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.



58

--------------------------------------------------------------------------------



 

(b)           If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender is a Defaulting Lender, or if any Lender is a non-consenting
Lender pursuant to which the last paragraph of Section 9.2 applies, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.4), all its interests, rights and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent (and, if a Dollar Commitment is being assigned, each
Issuing Bank and the Swingline Lender), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to
100% of the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the related Loan Documents,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), (iii) in
the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments, and (iv)
the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 9.4(b). A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

SECTION 2.20        Increase in Commitments.

(a)            Request for Increase. Provided there exists no Default, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Borrower may from time to time after the date hereof request an increase in
the Dollar Commitments (which increase may take the form of one or more new
revolving tranches) by an amount (for all such requests) not exceeding
$250,000,000; provided that (y) any such request for an increase shall be in a
minimum amount of $25,000,000, and (z) there shall be no more than five (5) such
requests during the term hereof. At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten Business Days from the date of delivery of such notice to the
Lenders).

(b)           Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase. Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.

(c)            Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
Issuing Bank and the Swingline Lender (which approvals shall not be unreasonably
withheld), the Borrower may also invite additional Eligible

59

--------------------------------------------------------------------------------



 

Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.

(d)           Effective Date and Allocations. If the aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.

(e)            Conditions to Effectiveness of Increase. As a condition precedent
to such increase, the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of the
Borrower (i) certifying and attaching the resolutions adopted by the Borrower
approving or consenting to such increase, and (ii) certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article III and the other Loan Documents are true and correct on
and as of the Increase Effective Date, except that for purposes of this Section,
the representations and warranties contained in Section 3.4(a) shall be deemed
to refer to the most recent annual and quarterly financial statements furnished
pursuant to Sections 5.1(a) and (b), respectively, and (B) no Default exists.
The Borrower shall prepay any Revolving Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to Section
2.16) to the extent necessary to keep the outstanding Revolving Loans ratable
with any revised Applicable Percentages arising from any nonratable increase in
the Commitments under this Section.

(f)            Conflicting Provisions. This Section shall supersede any
provisions in Section 2.18 or 9.2 to the contrary.

SECTION 2.21        Cash Collateral.

(a)            Certain Credit Support Events. Upon the request of the
Administrative Agent or any Issuing Bank (i) if any Issuing Bank has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in a LC Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, any LC Exposure for any reason remains outstanding, the Borrower shall, in
each case, immediately Cash Collateralize the then outstanding amount of all LC
Exposures. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent or any Issuing Bank, the Borrower
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to Section
2.22(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b)           Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the Issuing Banks and the Lenders, and agrees to maintain,
a first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section

60

--------------------------------------------------------------------------------



 

2.21(c). If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent as herein provided, or that the total amount of such Cash Collateral is
less than the Issuing Banks Fronting Exposure and other obligations secured
thereby, the Borrower or the relevant Defaulting Lender will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.

(c)            Application. Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.21 or
Sections 2.5, 2.11, 2.18, 2.22 or Section 7.2 in respect of Letters of Credit
shall be held and applied to the satisfaction of the specific LC Exposures,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

(d)           Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 9.4(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided that (x) Cash Collateral furnished by or on behalf of the
Borrower shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.21 may be
otherwise applied in accordance with Section 2.18(b) or Section 7.3), and (y)
the Person providing Cash Collateral and the Issuing Bank may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

SECTION 2.22        Defaulting Lenders.

(a)            Adjustments. Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)             Waivers and Amendments. That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 9.2.

(ii)           Reallocation of Payments. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 2.18(b), Article VII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 9.8), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
any Issuing Bank or Swingline Lender hereunder (pro rata among them); third, to
Cash Collateralize the Issuing Banks’ Fronting Exposure with respect to such

61

--------------------------------------------------------------------------------



 

Defaulting Lender in accordance with Section 2.21; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
pro rata in order to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the Issuing Banks’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.21; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Banks or the Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Bank or the Swingline Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or LC Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or LC Borrowings were made at a time when the conditions set forth in Section
4.2 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and LC Borrowings owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or LC Borrowings
owed to, that Defaulting Lender until such time as all Loans and funded and
unfunded participations in LC Exposures and Swingline Loans are held by the
Lenders pro rata in accordance with the Commitments hereunder without giving
effect to Section 2.22(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.22(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.

(iii)         Certain Fees. That Defaulting Lender (x) shall be entitled to
receive any facility fee pursuant to Section 2.12(a) for any period during which
that Lender is a Defaulting Lender only to extent allocable to the sum of (1)
the outstanding amount of the Revolving Loans funded by it and (2) its
Applicable Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.5, Section 2.21, or Section
2.22(a)(ii), as applicable and (y) shall be limited in its right to receive
Letter of Credit participation fees as provided in Section 2.12(b). In the event
that any such Defaulting Lender’s participation obligation has not been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, the Borrower shall (A) be required to pay to the applicable Issuing Bank
and the Swingline Lender, as applicable, the amount of such fee allocable to its
Fronting Exposure

62

--------------------------------------------------------------------------------



 

arising from that Defaulting Lender and (B) not be required to pay the remaining
amount of such fee that otherwise would have been required to be paid to that
Defaulting Lender.

(iv)          Reallocation of Applicable Percentages to Reduce Fronting
Exposure. During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swingline
Loans pursuant to Sections 2.4 and 2.5, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided that (x) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (y) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swingline Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate outstanding amount of the Revolving Loans of that Lender. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v)           Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.21.

(b)           Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Swingline Lender and the Issuing Banks agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letters of Credit and Swingline Loans to be held on a
pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.22(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.



63

--------------------------------------------------------------------------------



 

(c)            Issuing Bank. If any Lender that is an Issuing Bank becomes a
Defaulting Lender, then the Borrower may, by notice to the Administrative Agent
and the Lenders, replace such Issuing Bank in accordance with Section 9.4 hereof
as if such Issuing Bank were resigning from such position in accordance with
such Section.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 3.1           Organization; Powers. Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

SECTION 3.2           Authorization; Enforceability. The Transactions are within
the Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been, and
each of the other Loan Documents, when delivered, will have been, duly executed
and delivered by the Borrower. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of the Borrower, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.3           Governmental Approvals; No Conflicts. The Transactions (a)
do not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Borrower or any of its Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries.

SECTION 3.4           Financial Condition; No Material Adverse Effect.

(a)            The Borrower has heretofore furnished or made available to the
Lenders its consolidated balance sheet and statements of income, stockholders
equity and cash flows (i) as of and for the year ended December 31, 2013,
reported on by PricewaterhouseCoopers LLP, independent public accountants, and
(ii) as of the most recent quarter ended prior to the Effective Date for which
unaudited financial statements were available, certified by its principal
accounting officer. Such financial statements present fairly, in all material
respects, the financial

64

--------------------------------------------------------------------------------



 

position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.

(b)           Since December 31, 2013, there has been no development or event
which has had or could reasonably be expected to have a Material Adverse Effect
except as disclosed prior to the Effective Date (i) in writing to the Lenders,
or (ii) in any public filing with the Securities and Exchange Commission.

SECTION 3.5           Properties.

(a)            Each of the Borrower and its Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(b)           Each of the Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, service marks, trade names, copyrights, patents, patent
rights, franchise, licenses and other intellectual property (collectively, “IP
Rights”) material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.6           Litigation and Environmental Matters.

(a)            There are no actions, suits, investigations or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve this Agreement,
any other Loan Document or the Transactions.

(b)           Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any of
its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c)            Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

SECTION 3.7           Compliance with Laws and Agreements. Each of the Borrower
and its Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments

65

--------------------------------------------------------------------------------



 

binding upon it or its property, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. No Default has occurred and is continuing.

SECTION 3.8           Investment Company Status. Neither the Borrower nor any of
its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

SECTION 3.9           Taxes. Each of the Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10        ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statements of Financial Accounting Standards No. 87 and No. 132, as may be
updated from time to time) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $90,000,000 the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statements of Financial Accounting Standards
No. 87 and No. 132, as may be updated from time to time) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $90,000,000 the fair market value of the assets of all such underfunded
Plans.

SECTION 3.11        Federal Regulations. No part of the proceeds of any Loans
hereunder will be used, directly or indirectly, for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board as now and from time to time hereafter in effect which
violates, or which would be inconsistent with, the provisions of the Regulations
of such Board.

SECTION 3.12        Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or the other Loan Documents or delivered hereunder or under any other
Loan Document (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.



66

--------------------------------------------------------------------------------



 

SECTION 3.13        Insurance. The properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Subsidiary operates.

SECTION 3.14        Subsidiaries. As of the date hereof, BorgWarner Foundation
is a non-profit foundation qualified under Section 501(c)(3) of the Code.

SECTION 3.15        OFAC. Neither the Borrower, nor any of its Subsidiaries,
nor, to the knowledge of the Borrower and its Subsidiaries, any director,
officer, employee, agent, affiliate or representative thereof, is an individual
or entity that is, or is owned or controlled by any individual or entity that is
(i) currently the subject or target of any Sanctions or (ii) located, organized
or resident in a Designated Jurisdiction.

SECTION 3.16        Anti-Corruption Laws. The Borrower and its Subsidiaries have
conducted their businesses in compliance with applicable anti-corruption laws in
all material respects and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

ARTICLE IV

CONDITIONS

SECTION 4.1           Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.2):

(a)            The Administrative Agent (or its counsel) shall have received
from each party hereto or thereto either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

(b)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of counsel (including any applicable local counsel) for the
Borrower, substantially in the form of Exhibit B, and covering such other
matters relating to the Borrower, this Agreement, any other Loan Document or the
Transactions as the Required Lenders shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinion.

(c)            The Administrative Agent shall have received all government and
third party approvals necessary or, in the discretion of the Administrative
Agent, advisable in connection with the financing contemplated hereby.

(d)           The Administrative Agent shall have received such documents and
certificates (including customary incumbency signatures and attestations) as the
Administrative

67

--------------------------------------------------------------------------------



 

Agent or its counsel may reasonably request relating to the organization,
existence and good standing of the Borrower, the authorization of the
Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

(e)            The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by a Responsible Officer of the Borrower,
confirming (i) compliance with the conditions set forth in paragraphs (a) and
(b) of Section 4.2 and (ii) that since December 31, 2013 no event or condition
has occurred that has had or could reasonably be expected to have a Material
Adverse Effect.

(f)            The Lenders, the Administrative Agent and the Joint Lead
Arrangers shall have received all fees and other amounts due and payable on or
prior to the Effective Date to the extent invoiced, whether pursuant to this
Agreement, any Fee Letter or otherwise, including, to the extent invoiced,
reimbursement or payment of all reasonable out of pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

(g)           The Borrower shall have made available to the Lenders and the
Administrative Agent, including through electronic transmission (i) audited
consolidated financial statements of the Borrower for the two most recent fiscal
years ended prior to the Effective Date as to which such financial statements
are available and (ii) unaudited interim consolidated financial statements of
the Borrower for each quarterly period ended subsequent to the date of the
latest financial statements made available pursuant to clause (i) of this
paragraph as to which such financial statements are available.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.2).

 

SECTION 4.2           Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

(a)            The representations and warranties of the Borrower set forth in
this Agreement and contained in each of the other Loan Documents shall be true
and correct in all material respects (provided that any representation and
warranty that is qualified by materiality or by reference to Material Adverse
Effect shall be true, correct and complete in all respects) on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except that (i) for purposes of this
Section 4.2, the representations and warranties contained in Section 3.4(a)
shall be deemed to refer to the most recent annual and quarterly financial
statements furnished pursuant to Sections 5.1(a) and (b), respectively and (ii)
the representations and warranties contained in Section 3.4(b) need only be true
and correct as of the date of this Agreement.



68

--------------------------------------------------------------------------------



 

(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

(c)            The Administrative Agent and, if applicable, the Issuing Bank or
the Swingline Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d)           In the case of a Borrowing to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which, in the reasonable opinion of the Administrative Agent
or the Required Lenders, would make it impracticable for such Borrowing to be
denominated in the relevant Alternative Currency.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder and
under the other Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 5.1           Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent and each Lender:

(a)            within 75 days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly

69

--------------------------------------------------------------------------------



 

in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

(c)            concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.1 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.4 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d)           concurrently with any delivery of financial statements under
clause (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines);

(e)            promptly after the same become publicly available, copies of all
periodic and other financial reports, proxy statements and other financial
materials filed by the Borrower or any Subsidiary with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;
and

(f)            promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement or
any other Loan Document, as the Administrative Agent or any Lender may
reasonably request.

Documents required to be delivered pursuant to Section 5.1(a), (b) or (e) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all of the functions of said Commission) may be delivered electronically
and if so delivered, shall be deemed to have been delivered on the date (i) on
which the Borrower posts such documents, or provides a link thereto on the
Borrower’s website on the Internet at the website address listed on Schedule
9.1; or (ii) on which such documents are posted on the Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that the Borrower shall
notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
delivery, and each Lender shall be solely responsible for maintaining its own
copies of such documents.



70

--------------------------------------------------------------------------------



 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or one or
more of the Joint Lead Arrangers will make available to the Lenders and the
Issuing Bank materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on DebtDomain, IntraLinks, Syndtrak, ClearPar, or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Joint Lead Arrangers, the Issuing Bank
and the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
9.12); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”.

SECTION 5.2           Notices of Material Events. The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:

(a)            the occurrence of any Default;

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that could reasonably be expected to result in
a Material Adverse Effect;

(c)            the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

(d)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect; and

(e)            any change in the rating of any Index Debt by any Rating Agency.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 



71

--------------------------------------------------------------------------------



 

SECTION 5.3           Existence; Conduct of Business. The Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under Section
6.3.

SECTION 5.4           Payment of Obligations. The Borrower will, and will cause
each of its Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.5           Maintenance of Properties; Insurance. The Borrower will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

SECTION 5.6           Books and Records; Inspection Rights. The Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.

SECTION 5.7           Compliance with Laws. The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.8           Use of Proceeds and Letters of Credit. The proceeds of the
Loans will be used for general corporate purposes of the Borrower and its
Subsidiaries, including, without limitation, to refinance Indebtedness under the
Existing Credit Agreement, repurchase the Borrower’s Capital Stock and
debentures, to finance investments, Capital Expenditures and acquisitions and to
provide working capital to the Borrower and its Subsidiaries. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.

SECTION 5.9           Further Assurances. Promptly upon request by the
Administrative Agent, or any Lender through the Administrative Agent, the
Borrower will, and will cause each of its Subsidiaries to, (a) correct any
material defect or error that may be

72

--------------------------------------------------------------------------------



 

discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to carry out more effectively the
purposes of the Loan Documents.

SECTION 5.10        Anti-Corruption Laws. Conduct its businesses in compliance
with applicable anti-corruption laws in all material respects and maintain
policies and procedures designed to promote and achieve compliance with such
laws.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder and
under the other Loan Documents have been paid in full and all Letters of Credit
have expired or terminated and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:

SECTION 6.1           Leverage Ratio. The Borrower will not permit the Leverage
Ratio as at the last day of any period of four consecutive fiscal quarters of
the Borrower to be greater than 3.25 to 1.00.

SECTION 6.2           Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a)            Permitted Encumbrances;

(b)           any Lien on any property or asset of the Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 6.2 (but
excluding any Liens in connection with a Receivables Facility, which are
exclusively addressed in Section 6.2(f) below); provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

(c)            any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Borrower or any Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;



73

--------------------------------------------------------------------------------



 

(d)           Liens on fixed or capital assets acquired, constructed or improved
by the Borrower or any Subsidiary; provided that (i) such security interests
secure Indebtedness having an aggregate principal amount not exceeding
$100,000,000 at any time outstanding, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of the Borrower or any
Subsidiary;

(e)            Liens (not otherwise permitted hereunder) which secure
Indebtedness of the Borrower or any Subsidiary; provided that the aggregate
principal amount of Indebtedness secured by such Liens at any time outstanding
shall not exceed 10% of Consolidated Tangible Assets as reflected in the most
recent annual audited consolidated financial statements delivered pursuant to
Section 4.1(g) or 5.1(a), as applicable;

(f)            Liens which may arise in connection with a Receivables Facility;
provided that (i) with respect to any Receivables Facility described in subpart
(b) of the definition thereof, no such Lien shall apply to any asset of the
Borrower, and (ii) with respect to any Receivables Facility described in subpart
(a) of the definition thereof, any such Lien (A) shall only apply to accounts
receivable of the Borrower or any applicable Subsidiary purported to be
transferred to a Receivables Corporation in accordance with the applicable
Receivables Facility, and to such assets supporting the obligations under such
transferred accounts receivable as are reasonably required to be subject to such
Lien pursuant to the terms of such Receivables Facility (but in no event shall
apply either (x) to any machinery or equipment of the Borrower or (y) to any
inventory or goods of the Borrower that have not been sold or transferred and
given rise to an account receivable transferred to a Receivables Corporation
pursuant to the applicable Receivables Facility) and (B) shall secure only
obligations not in excess of the maximum outstanding amount of Receivables
Facilities permitted pursuant to the definition of “Receivables Facility”
herein; and

(g)           Liens pursuant to any Loan Document.

SECTION 6.3           Fundamental Changes. The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, or all or substantially
all of the stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (a) any Subsidiary may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (b) any
Subsidiary may merge into any wholly-owned Subsidiary in a transaction in which
the surviving entity is a Subsidiary, (c) any Subsidiary may sell, transfer,
lease or otherwise dispose of its assets to the Borrower or to another
wholly-owned Subsidiary, (d) any Subsidiary may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders and (e)(i) any Subsidiary may sell, transfer or otherwise dispose of all
or substantially all of the stock or assets of any of its Foreign Subsidiaries
and (ii) any Subsidiary may sell, transfer or otherwise dispose of all or
substantially all of its assets or stock, so long as any such sale, transfer or
disposition

74

--------------------------------------------------------------------------------



 

under subsection (e)(i) or (e)(ii) is for fair market value and is not otherwise
prohibited under Section 6.6.

SECTION 6.4           Third Party Guarantees. The Borrower will not, and will
not permit any of its Subsidiaries to, deliver or provide Guarantees in respect
of obligations of unconsolidated joint ventures or other Persons not
constituting Subsidiaries in an aggregate amount exceeding $75,000,000 at any
time.

SECTION 6.5           Subsidiary Indebtedness. The Borrower will not permit any
of its Subsidiaries to incur Indebtedness owing to any Person other than the
Borrower or any majority-owned Subsidiary other than Indebtedness, the aggregate
principal amount of which, when combined (without duplication) with Indebtedness
secured by Liens permitted by Section 6.2(e), shall not exceed 15% of
Consolidated Tangible Assets as reflected in the most recent annual audited
consolidated financial statements delivered pursuant to Section 4.1(g) or
5.1(a), as applicable; provided, that Indebtedness of a Subsidiary Guaranteed by
one or more additional Subsidiaries, shall only be counted once for purposes
hereof.

SECTION 6.6           Certain Dispositions. The Borrower will not, and will not
permit any of its Subsidiaries to, make any Disposition, or enter into any
agreement to make any Disposition (including, without limitation, by way of the
sale of the stock of any of the Subsidiaries of the Borrower that own or possess
IP Rights), except:

(a)            Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;

(b)           Dispositions of inventory in the ordinary course of business;

(c)            Dispositions of equipment to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property;

(d)           Dispositions of property by any Subsidiary to the Borrower or to a
majority-owned Subsidiary;

(e)            Dispositions permitted by clauses (a) through (d) of Section 6.3;

(f)            Dispositions of licenses of IP Rights, so long as such
Disposition will not (in the reasonable opinion of the Borrower) interfere,
individually or in the aggregate, in any material respect with the conduct of
the business of the Borrower and its Subsidiaries, taken as a whole;

(g)           Dispositions of accounts receivable and assets supporting the
obligations under such transferred accounts receivable as are reasonably
required to be Disposed of pursuant to the terms of any Receivables Facility of
the Borrower or any applicable Subsidiary in accordance with the terms of such
Receivables Facility (provided that in no event shall this clause (g) permit the
Disposition of (x) any machinery or equipment of the Borrower or (y) to any
inventory or goods of the Borrower that have not been sold or transferred and
given rise to an account receivable transferred pursuant to the applicable
Receivables Facility); and



75

--------------------------------------------------------------------------------



 

(h)           Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 6.6; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition and
(ii) the aggregate book value of all property Disposed of in reliance on this
clause (h) in any fiscal year shall not exceed 20% of the Consolidated Tangible
Assets as reflected in the most recent annual audited consolidated financial
statements delivered pursuant to Section 4.1(g) or 5.1(a), as applicable;

provided, however, that any Disposition pursuant to this Section 6.6 shall be
for fair market value.

 

SECTION 6.7           Sanctions. Directly or indirectly, use the proceeds of any
Borrowing or L/C Credit Extension, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to fund any activities of or business with any individual
or entity, or in any Designated Jurisdiction, that, at the time of such funding,
is the subject of Sanctions, or in any other manner that will result in a
violation by any individual or entity (including any individual or entity
participating in the transaction, whether as Lender, Arranger, Administrative
Agent, Issuing Bank, Swingline Lender, or otherwise) of Sanctions.

SECTION 6.8           Material Indebtedness. The Borrower will not, and will not
permit any of its Subsidiaries to, amend, modify or change in any manner any
term or condition of any Material Indebtedness to the extent such amendment,
modification or change could reasonably be expected to be materially adverse to
the interests of the Lenders under the Loan Documents (it being agreed that
changes to the rate of interest paid on, or the maturity date of, any Material
Indebtedness shall be deemed not to be materially adverse to the interests of
the Lenders).

SECTION 6.9           Receivables Corporation. The Borrower (a) will not at any
time permit any Receivables Corporation (i) to own or hold any assets, or
conduct any operations, other than those reasonably necessary to comply with the
terms of a permitted Receivables Facility that is described in subpart (i) of
such definition and to which such Receivables Corporation is a party, or (ii) to
incur, assume or suffer to exist any Indebtedness other than Indebtedness under
a permitted Receivables Facility described in subpart (i) of such definition
with aggregate outstandings at no time exceeding the maximum amounts set forth
in such definition and (b) will not, and will not permit any Subsidiary that is
not a Receivables Corporation to guarantee any Indebtedness of any Receivables
Corporation.

SECTION 6.10        Anti-Corruption Laws. Directly or indirectly use the
proceeds of any Borrowing or L/C Credit Extension for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010, or other similar legislation in other jurisdictions.



76

--------------------------------------------------------------------------------



 

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.1           Events of Default. Any of the following events (“Events of
Default”) shall constitute an Event of Default:

(a)            the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Section) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five days;

(c)            (i) any representation or warranty that is not qualified by
materiality or reference to Material Adverse Effect and is made or deemed made
by or on behalf of the Borrower or any Subsidiary in or in connection with this
Agreement, any other Loan Document or any amendment or modification hereof, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement, any other Loan Document or any
amendment or modification hereof, shall prove to have been incorrect in any
material respect when made or deemed made; or

(ii) any representation or warranty that is qualified by materiality or
reference to Material Adverse Effect and is made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement, any
other Loan Document or any amendment or modification hereof, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement, any other Loan Document or any amendment or
modification hereof, shall prove to have been incorrect in any respect when made
or deemed made;

(d)           the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.2, 5.3 (with respect to the
Borrower’s existence), 5.8 or 5.9 or in Article VI;

(e)            the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Section) or in any other Loan Document, and
such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent (given at the request of any Lender) to
the Borrower;

(f)            the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable and
such failure is not remedied during the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created;



77

--------------------------------------------------------------------------------



 

(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i)             the Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Section, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j)             the Borrower or any Material Subsidiary shall become unable,
admit in writing or fail generally to pay its debts as they become due;

(k)           (i) one or more judgments for the payment of money in an aggregate
amount in excess of $100,000,000 shall be rendered against the Borrower, any
Subsidiary or any combination thereof (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage) or (ii)
one or more non-monetary final judgments that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
shall be rendered against the Borrower or any Subsidiary or any combination
thereof and, in either case, and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Borrower or any Subsidiary to enforce any such judgment;

(l)             an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

(m)          a Change in Control shall occur; or



78

--------------------------------------------------------------------------------



 

(n)           (i) this Agreement or any of the promissory notes from time to
time requested pursuant to this Agreement, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, either (A) ceases to
be in full force and effect or (B) is otherwise found to be invalid or
unenforceable by a final, non-appealable decision of court of competent
jurisdiction; or

(ii)           the Borrower contests in any manner the validity or
enforceability of any Loan Document; or the Borrower denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document (other than a revocation, termination or
rescission that is expressly permitted hereunder or thereunder or that occurs as
a result of the satisfaction in full of all of the Obligations).

SECTION 7.2           Remedies Upon Event of Default. If any Event of Default
occurs and is continuing, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, by notice to the Borrower, take
any or all of the following actions, at the same or different times:

(a)            declare the Commitment of each Lender to make Loans and any
obligation of any Issuing Bank to make LC Credit Extensions to be terminated,
whereupon such Commitments and obligations shall be terminated immediately;

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

(c)            require that the Borrower Cash Collateralize the LC Exposures;
and

(d)           exercise on behalf of itself, the Lenders and the Issuing Banks
all rights and remedies available to it, the Lenders and the Issuing Banks under
the Loan Documents;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of any
Issuing Bank to make LC Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the LC Exposures as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

SECTION 7.3           Application of Funds. After the exercise of remedies
provided for in Section 7.2 (or after the Loans have automatically become
immediately due and payable and the LC Exposures have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 7.2),
any amounts received on account of the Obligations shall, subject to the
provisions of Sections 2.21 and 2.22, be applied by the Administrative Agent in
the following order:



79

--------------------------------------------------------------------------------



 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent) payable to the
Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations arising under the Loan
Documents constituting fees, indemnities and other amounts (other than
principal, interest and Letter of Credit participation fees under Section
2.12(b)) payable to the Lenders and the Issuing Bank (including fees, charges
and disbursements of counsel to the respective Lenders and the Issuing Bank
arising under the Loan Documents and amounts payable under Sections 2.15, 2.16
and 2.17), ratably among them in proportion to the respective amounts described
in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit participation fees under Section 2.12(b) and interest on
the Loans, LC Borrowings and other Obligations arising under the Loan Documents,
ratably among the Lenders and the Issuing Bank in proportion to the respective
amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and LC Borrowings, ratably among the Lenders and the
Issuing Banks in proportion to the respective amounts described in this clause
Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the Issuing Bank, to Cash
Collateralize that portion of LC Exposures comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.5 and 2.21; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Sections 2.5(c) and 2.21, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.1           Appointment and Authority. Each of the Lenders and each
Issuing Bank hereby irrevocably appoints Bank of America to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are

80

--------------------------------------------------------------------------------



 

delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and the Borrower shall not have rights
as a third party beneficiary of any of such provisions.

SECTION 8.2           Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 8.3           Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

(c)            shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

(d)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 9.2 and Article VII)
or (ii) in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or an Issuing Bank.

(e)            The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii)

81

--------------------------------------------------------------------------------



 

the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document, or (v)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 8.4           Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or an Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Bank prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 8.5           Delegation of Duties. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub agents appointed by
the Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

SECTION 8.6           Resignation of Administrative Agent.

(a)            The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Banks and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in

82

--------------------------------------------------------------------------------



 

accordance with such notice (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”).

(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable Law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c)            With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or removed) Administrative Agent, and the retiring
(or removed) Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring (or removed) Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 9.3 shall continue in effect for the benefit of such retiring (or
removed) Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

(d)           Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as an Issuing
Bank and as the Swingline Lender. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuing Bank and Swingline Lender, (ii) the retiring Issuing Bank
and Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
Issuing Bank shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuing Bank to effectively assume the
obligations of the retiring Issuing Bank with respect to such Letters of Credit.

SECTION 8.7           Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and

83

--------------------------------------------------------------------------------



 

decision to enter into this Agreement. Each Lender and each Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 8.8           No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Joint Lead Arrangers, syndication
agents or documentation agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Bank hereunder.

SECTION 8.9           Administrative Agent May File Proofs of Claim. In case of
the pendency of any proceeding under any bankruptcy or other debtor relief law
or any other judicial proceeding relative to the Borrower, the Administrative
Agent (irrespective of whether the principal of any Loan or LC Exposure shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, LC Exposures and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Banks and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Banks and the
Administrative Agent under Sections 2.12 and 9.3) allowed in such judicial
proceeding; and

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.12 and 9.3.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank in any such proceeding.



84

--------------------------------------------------------------------------------



 

SECTION 8.10        Enforcement. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against the Borrower
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with this Article VIII for the
benefit of all the Lenders and the Issuing Banks; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Issuing Bank or the Swingline Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as Issuing Bank or
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 9.8 (subject to the terms of Section 2.18), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to the Borrower under any
bankruptcy or other debtor relief law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Article VIII and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.18, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

ARTICLE IX

MISCELLANEOUS

SECTION 9.1           Notices; Effectiveness; Electronic Communication.

(a)            Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i)             if to the Borrower, the Administrative Agent, Bank of America in
its capacity as an Issuing Bank or the Swingline Lender, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 9.1; and

(ii)           if to any other Lender or any other Issuing Bank, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).



85

--------------------------------------------------------------------------------



 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or any
Issuing Bank pursuant to Article II if such Lender or such Issuing Bank, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)            The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender, any Issuing Bank or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the platform, any other electronic
platform or electronic messaging service, or through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided,

86

--------------------------------------------------------------------------------



 

however, that in no event shall any Agent Party have any liability to the
Borrower, any Lender, any Issuing Bank or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d)           Change of Address, Etc. Each of the Borrower, the Administrative
Agent, each Issuing Bank and the Swingline Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the Issuing Banks and the
Swingline Lender. In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e)            Reliance by Administrative Agent, Issuing Banks and Lenders. The
Administrative Agent, the Issuing Banks and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Borrowing Requests)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, each Issuing Bank, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

SECTION 9.2           Waivers; Amendments.

(a)            No failure or delay by the Administrative Agent, any Issuing Bank
or any Lender in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not

87

--------------------------------------------------------------------------------



 

be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

(b)           No amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower therefrom,
shall be effective unless in writing signed by the Required Lenders and the
Borrower, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that no such amendment,
waiver or consent shall:

(i)             waive any condition set forth in Section 4.1 without the written
consent of each Lender;

(ii)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 7.2) without the written consent of
such Lender;

(iii)         postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments, if any) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;

(iv)          reduce the principal of, or the rate of interest specified herein
on, any Loan or LC Borrowing, or (subject to clause (D) of the second proviso to
this Section 9.2(b)) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided that only the consent of the Required Lenders shall be
necessary (A) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit participation
fees at the Default Rate or (B) to amend any financial covenant hereunder (or
any defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or LC Borrowing or to reduce any fee
payable hereunder;

(v)           change Section 7.3 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
or

(vi)          change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender;

and provided further that (A) no amendment, waiver or consent shall, unless in
writing and signed by each Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Banks under this Agreement or
any Issuer Document relating to any Letter of

88

--------------------------------------------------------------------------------



 

Credit issued or to be issued by it; (B) no amendment, waiver or consent shall,
unless in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (C) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (D) each Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 2.19(b); provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

SECTION 9.3           Expenses; Indemnity; Damage Waiver.

(a)            The Borrower shall pay (i) all reasonable out of pocket expenses
incurred by the Administrative Agent, the Joint Lead Arrangers and their
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent and MLPFS (but limited to (A) one primary counsel
for the Administrative Agent and MLPFS, (B) to the extent reasonably necessary
(as determined by the Administrative Agent and MLPFS), one local counsel in each
relevant jurisdiction, and (C) to the extent reasonably necessary (as determined
by the Administrative Agent and MLPFS), one special or regulatory counsel for
each relevant specialty), in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of (A) one primary counsel for the Administrative
Agent, MLPFS, the Lenders and the Issuing Banks (and any other Joint Lead
Arranger, as applicable), taken together, (B) one local counsel in each relevant
jurisdiction, (C) to the extent reasonably necessary, one special or regulatory
counsel in each relevant specialty and (D) in the case of any actual or
perceived conflict of interest with respect to any of the counsel identified in
clauses (A) through (C) above, one additional counsel to each group of affected
Persons similarly situated, taken as a whole (which in the case of clause (B)
shall allow

89

--------------------------------------------------------------------------------



 

for up to one additional counsel in each relevant jurisdiction), in connection
with the enforcement or protection of their rights in connection with this
Agreement or any other Loan Document, including their rights under this Section,
or in connection with the Loans made or Letters of Credit issued hereunder,
including in connection with any workout, restructuring or negotiations in
respect thereof.

(b)           The Borrower shall indemnify the Administrative Agent, the Joint
Lead Arrangers, each Issuing Bank and each Lender, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee (notwithstanding any
limitation in Section 9.3(a)(ii), provided that such legal fees and expenses
shall be limited to the reasonable and documented fees, disbursements and other
out-of-pocket charges of one primary counsel, one local counsel in each relevant
jurisdiction, one specialty counsel for each relevant specialty, and one or more
counsel to each group of affected Persons similarly situated if one or more
conflicts of interest, or perceived conflicts of interest, arise), incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee or its Related
Parties, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or its Related Parties.

(c)            To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent (or any sub-agent thereof), a Joint
Lead Arranger, an Issuing Bank or the Swingline Lender under paragraph (a) or
(b) of this Section, each Dollar Lender severally agrees to pay to the
Administrative Agent (or such sub-agent thereof), such Joint Lead Arranger, such
Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage under the Dollar Facility (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or such sub-agent thereof), such
Joint Book Arranger, such Issuing Bank or the Swingline Lender in its capacity
as such. The obligations of the Lenders under this subsection (c) are subject to
the provisions of Section 2.18(e).



90

--------------------------------------------------------------------------------



 

(d)           To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages of the Borrower) arising out of, in connection with,
or as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof. No Indemnitee referred to in subsection (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby, other than
for direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e)            All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.

SECTION 9.4           Successors and Assigns.

(a)            Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)           Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in LC Exposures and in
Swingline Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i)             Minimum Amounts.

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and



91

--------------------------------------------------------------------------------



 

(B)          in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii)           Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, and among the Facilities such that any partial assignment by a Lender
of its Commitment hereunder shall be an assignment of a proportional amount of
its Dollar Commitment, Euro Commitment, Sterling Commitment and Yen Commitment,
except that this clause (ii) shall not apply to the Swingline Lender’s rights
and obligations in respect of Swingline Loans;

(iii)         Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
Business Days after having received notice thereof;

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund;

(C)          the consent of each Issuing Bank (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and



92

--------------------------------------------------------------------------------



 

(D)          the consent of the Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under
Swingline Loans.

(iv)          Assignment and Acceptance. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v)           No Assignment to Certain Persons. No such assignment shall be made
(A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B)
to any Defaulting Lender or any of its subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.

(vi)          Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party

93

--------------------------------------------------------------------------------



 

hereto) but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17, and 9.3 with respect to facts and circumstances occurring prior to
the effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)            Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of (and stated interest) the Loans and LC Exposures owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). Without
limiting the generality of the foregoing, upon the Administrative Agent’s
receipt of a duly completed Assignment and Acceptance in compliance with
subsections (a) and (b) above, the Administrative Agent shall record the
information contained therein in the Register. The entries in the Register shall
be conclusive, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d)           Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower, the Swingline Lender, any Issuing Bank or the
Administrative Agent, sell participations to any Person (other than a natural
person, a Defaulting Lender or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries ) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in LC
Exposures and/or Swingline Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the Issuing Banks shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 9.4(c) without regard to the existence of any
participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 9.2(b) that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.8 as though it were a Lender, provided
such

94

--------------------------------------------------------------------------------



 

Participant agrees to be subject to Section 2.18 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans, LC Exposures or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)            Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 2.15 or 2.17 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.17(e) as though it were a
Lender.

(f)            Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g)           Resignation as Issuing Bank or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America, Citi or KeyBank assigns all of its Commitment and Loans pursuant to
subsection (b) above, then (i) Bank of America, Citi or KeyBank, as applicable,
may, upon 30 days’ notice to the Borrower and the Lenders, resign as an Issuing
Bank, and/or (ii) Bank of America may, upon 30 days’ notice to the Borrower,
resign as Swingline Lender. In the event of any such resignation as Issuing Bank
or Swingline Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor Issuing Bank or Swingline Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America, Citi or KeyBank as an Issuing Bank or
of Bank of America as the Swingline Lender, as the case may be. If Bank of
America, Citi or KeyBank resigns as an Issuing Bank, it shall retain all the
rights, powers, privileges and duties of an Issuing Bank hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as an Issuing Bank and all LC Exposures with respect thereto (including the
right to require the Lenders to make ABR Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.5(c)). If Bank of America resigns as
Swingline Lender, it shall retain all the rights of the Swingline Lender

95

--------------------------------------------------------------------------------



 

provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make ABR Loans or fund risk participations in outstanding
Swingline Loans pursuant to Section 2.4(c). Upon the appointment of a successor
Issuing Bank and/or Swingline Lender, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Bank or Swingline Lender, as the case may be, and (b) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America, Citi or KeyBank, as
applicable, to effectively assume the obligations of Bank of America, Citi or
KeyBank with respect to such Letters of Credit.

SECTION 9.5           Survival. All covenants, agreements, representations and
warranties made by the Borrower herein or in any other Loan Document and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other Obligation payable under this Agreement or any other Loan Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.3 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans and other Obligations, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.

SECTION 9.6           Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, and the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.1, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

SECTION 9.7           Severability. If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith

96

--------------------------------------------------------------------------------



 

negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by bankruptcy or other debtor relief laws, as
determined in good faith by the Administrative Agent, any Issuing Bank or the
Swingline Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

SECTION 9.8           Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender, each Issuing Bank and each of their
respective Affiliates (the “Setoff Parties”) is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Setoff Party to or for the credit or the
account of the Borrower against any of and all the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document held
by such Setoff Party, irrespective of whether or not such Setoff Party shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower may be contingent or unmatured or are
owed to a branch or office of such Lender or the L/C Issuer different from the
branch or office holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.22 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. In the event that amounts set off in one
currency are applied to obligations in a different currency, the rate of
exchange shall be determined by the Administrative Agent in accordance with
Section 1.6. The rights of each Setoff Party under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Setoff Party may have. Each Setoff Party agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

SECTION 9.9           Governing Law; Jurisdiction; Consent to Service of
Process.

(a)            This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

(b)           The Borrower hereby irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, any Issuing Bank, or
any Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County and of
the United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each

97

--------------------------------------------------------------------------------



 

of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that the Administrative
Agent, any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

(c)            The Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.1. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

SECTION 9.10        WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11        Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12        Confidentiality. Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection

98

--------------------------------------------------------------------------------



 

with the exercise of any remedies hereunder or under any other Loan Document or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.20(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) on a confidential
basis to the extent required, requested, reasonably necessary or otherwise
deemed appropriate under the circumstances to (i) any rating agency in
connection with rating the Borrower or any Subsidiary of the credit facilities
provided hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder (h) with
the consent of the Borrower or (i) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent, any Issuing Bank or any Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower, provided that, if Information is disclosed pursuant to
clause (b) or (c) above, the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, shall use its best efforts to promptly notify the
Borrower prior to such disclosure unless it is legally prohibited from doing so
or unless such disclosure is in connection with customary reviews by bank
examiners. For the purposes of this Section, “Information” means all information
received from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary; provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 9.13        Judgment Currency. If, for the purposes of obtaining
judgment or filing a claim in any court, it is necessary to convert a sum due
hereunder or under any other Loan Document or claim in one currency into another
currency, the rate of exchange used shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so

99

--------------------------------------------------------------------------------



 

purchased is greater than the sum originally due to the Administrative Agent in
such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
applicable law).

SECTION 9.14        Loan Conversion/Participation.

(a)            (i) On any Conversion Date, to the extent not otherwise
prohibited by law or otherwise, all Revolving Loans outstanding in any currency
other than Dollars (“Loans to be Converted”) shall be converted into Dollars
(calculated on the basis of the relevant Exchange Rates as of the Business Day
immediately preceding the Conversion Date) (“Converted Loans”), and (ii) on the
Conversion Date (A) each Dollar Lender severally, unconditionally and
irrevocably agrees that it shall purchase in Dollars a participating interest in
such Converted Loans in an amount equal to its Conversion Sharing Percentage
(calculated immediately prior to the termination or expiration of the
Commitments) of the outstanding principal amount of Converted Loans and (B) to
the extent necessary to cause the Committed Exposure Percentage of each Lender,
after giving effect to the purchase and sale of participating interests under
the foregoing clause (A), to equal its Applicable Percentage under the Dollar
Facility (calculated immediately prior to the termination or expiration of the
Commitments), each Dollar Lender severally, unconditionally and irrevocably
agrees that it shall purchase or sell a participating interest in its Dollar
Revolving Loans then outstanding. Each Dollar Lender will immediately transfer
to the Administrative Agent, in immediately available funds, the amounts of its
participation(s), and the proceeds of such participation(s) shall be distributed
by Administrative Agent to each Lender from which a participating interest is
being purchased in the amount(s) provided for in the preceding sentence. All
Converted Loans shall be ABR Loans. The Borrower agrees to indemnify each Lender
for any loss or reasonable cost or expense arising out of the conversion of
Loans from one currency to another pursuant to this Section.

(b)           If, for any reason, the Loans to be Converted may not be converted
into Dollars in the manner contemplated by paragraph (a) of this Section 9.14,
(i) the Administrative Agent shall determine the Dollar Amount of the Loans to
be Converted (calculated on the basis of the Exchange Rate as of the Business
Day immediately preceding the date on which such conversion would otherwise
occur pursuant to paragraph (a) of this Section 9.14), (ii) effective on such
Conversion Date, each Lender severally, unconditionally and irrevocably agrees
that it shall purchase in Dollars a participating interest in such Loans to be
Converted in an amount equal to its Conversion Sharing Percentage of such Loans
to be Converted and (iii) each Dollar Lender shall purchase or sell
participating interests as provided in paragraph (a)(ii) of this Section 9.14.
Each Dollar Lender will immediately transfer to the Administrative Agent, in
immediately available funds, the amount(s) of its participation(s), and the
proceeds of such participation(s) shall be distributed by the Administrative
Agent to each relevant Lender in the amount(s) provided for in the preceding
sentence.

(c)            To the extent any Taxes are required to be withheld from any
amounts payable by a Lender (the “First Lender”) to another Lender (the “Other
Lender”) in connection with its participating interest in any Converted Loan,
the Borrower, with respect to the relevant Loans made to it, shall be required
to pay increased amounts to the Other Lender receiving such payments from the
First Lender to the same extent they would be required under Section 2.17 if the
Borrower were making payments with respect to the participating interest
directly to the Other Lender.



100

--------------------------------------------------------------------------------



 

SECTION 9.15        USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

SECTION 9.16        Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, any Issuing Bank or
any Lender, or the Administrative Agent, any Issuing Bank or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, such Issuing Bank or such Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any bankruptcy or other debtor relief law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each Issuing Bank severally agrees to pay
to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect. The obligations of the Lenders and the Issuing Banks under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement and the other Loan Documents.

SECTION 9.17        Other Loan Document Waivers and Amendments.

(a)            No failure or delay by the Administrative Agent, any Issuing Bank
or any Lender in exercising any right or power under any Loan Document other
than this Agreement (the Loan Documents other than this Agreement being the
“Other Loan Documents”) shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
under the Other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Other Loan Document or consent to any departure by the Borrower therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.

(b)           Neither any Other Loan Document nor any provision thereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent

101

--------------------------------------------------------------------------------



 

with the consent of the Required Lenders; provided that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, any Issuing Bank or the Swingline Lender under any Other Loan Document
without the prior written consent of the Administrative Agent, such Issuing Bank
or the Swingline Lender, as the case may be.

SECTION 9.18        No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Joint Lead
Arrangers and the other Lenders are arm’s-length commercial transactions between
the Borrower and its Affiliates, on the one hand, and the Administrative Agent,
the Joint Lead Arrangers and the other Lenders, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, each Joint Lead Arranger and the Lenders each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent, any of the Joint Lead
Arrangers nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Joint Lead Arrangers, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor any of the Joint Lead Arrangers has any
obligation to disclose any of such interests to the Borrower or any of its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent, each
of the Joint Lead Arrangers and the Lenders with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

SECTION 9.19        Amendment and Restatement; No Novation; Reallocations and
Break Funding. The parties hereto agree that this Agreement shall, and is
intended to, constitute an amendment and restatement of the Existing Credit
Agreement, effective from and after the Effective Date, and that the execution
and delivery of this Agreement shall not constitute a novation of any
indebtedness or other obligations owing to the Lenders or the Administrative
Agent under the Existing Credit Agreement. On the Effective Date, the credit
facilities described in the Existing Credit Agreement shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of the Borrower
outstanding as of such date under the Existing Credit Agreement shall be deemed
to be Loans and Obligations outstanding under the corresponding facilities of
this Agreement, without any further action by any Person, except that the
Administrative Agent, the Lenders and the lenders under the Existing Credit
Agreement that are not Lenders under this Agreement (if any) shall make such
transfers and advances of funds, repayments of loans and obligations under the
Existing Credit Agreement, and other adjustments as are necessary in the opinion
of the Administrative Agent so that the outstanding balance of all Loans and
Obligations hereunder on the Effective Date, including any Loans funded on the
Effective Date hereunder, reflect the

102

--------------------------------------------------------------------------------



 

Commitments of each of the Lenders hereunder on the Effective Date. In
connection therewith, to the extent necessary, the Borrower will make all
payments required by the Lenders and the lenders under the Existing Credit
Agreement pursuant to Section 2.16 of the Existing Credit Agreement and/or of
this Agreement, as applicable.

SECTION 9.20        Electronic Execution of Assignments and Certain Other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Borrowing
Requests, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

[Signature pages follow]

 

 

 

 

 

 

103

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.



  BORGWARNER INC., as Borrower           By:     Name:     Title:  

 

 

 

 

 

 

 

 

BorgWarner Inc.
Second Amended and Restated Credit Agreement (2014)

Signature Pages

 

 

--------------------------------------------------------------------------------



 



 

  BANK OF AMERICA, N.A., as
Administrative Agent           By:     Name:     Title:  

 

 

 

 

 

 




 

BorgWarner Inc.
Second Amended and Restated Credit Agreement (2014)

Signature Pages

 

 

 

--------------------------------------------------------------------------------



 



 

  BANK OF AMERICA, N.A., as a Lender, Issuing
Bank and Swingline Lender           By:     Name:     Title:  

 

 

 

 

 

 

 

 

 

BorgWarner Inc.
Second Amended and Restated Credit Agreement (2014)

Signature Pages

 



 

--------------------------------------------------------------------------------



 



 

  DEUTSCHE BANK AG NEW YORK
BRANCH, as a Lender           By:     Name:     Title:  

 

 

  By:     Name:     Title:  

 

 

 

 

 

 

 

 

 

BorgWarner Inc.
Second Amended and Restated Credit Agreement (2014)

Signature Pages

 

 



 

--------------------------------------------------------------------------------



 



 

  CITIBANK, N.A., as a Lender and Issuing Bank           By:     Name:    
Title:  

 

 

 

 

 

 

 

 

 

BorgWarner Inc.
Second Amended and Restated Credit Agreement (2014)

Signature Pages



 

 

--------------------------------------------------------------------------------



 



 

  HSBC BANK USA, NATIONAL
ASSOCIATION, as a Lender and Issuing Bank           By:     Name:     Title:  

 

 

 

 

 

 

 

 

 

 

BorgWarner Inc.
Second Amended and Restated Credit Agreement (2014)

Signature Pages

 



 

 

--------------------------------------------------------------------------------



 



 

  PNC BANK, NATIONAL ASSOCIATION, as a
Lender and Issuing Bank           By:     Name:     Title:  

 

 

 

 

 

 

 

 

 

 

BorgWarner Inc.
Second Amended and Restated Credit Agreement (2014)

Signature Pages

 



 

--------------------------------------------------------------------------------



 





 

  WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender and Issuing Bank           By:     Name:     Title:  

 

 

 

 

 

 

 

 

 

 

 

BorgWarner Inc.
Second Amended and Restated Credit Agreement (2014)

Signature Pages



 

 

--------------------------------------------------------------------------------



 



 

 

KEYBANK NATIONAL ASSOCIATION,
BANK OF CHINA, NEW YORK BRANCH,
LLOYDS BANK PLC,
U.S. BANK NATIONAL ASSOCIATION,
MORGAN STANLEY BANK, N.A.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

COMMERZBANK AG, NEW YORK AND GRAND
   CAYMAN BRANCHES
SANTANDER BANK, N.A.,
SUMITOMO MITSUI BANKING CORPORATION,
THE NORTHERN TRUST COMPANY, each as a Lender

          By:     Name:     Title:  

 

 

 

 



 

BorgWarner Inc.
Second Amended and Restated Credit Agreement (2014)

Signature Pages



 

--------------------------------------------------------------------------------



 



SCHEDULE 1.2

 

 

EXISTING LETTERS OF CREDIT

 

 

None.

 

 

 

 

--------------------------------------------------------------------------------



 

SCHEDULE 3.6

 

Disclosed Matters

 

 

None.

 

 

 

--------------------------------------------------------------------------------



 

SCHEDULE 6.2

 

BORGWARNER INC.

 



 

Secured Party Type of Filing Filing Date Filing No. Collateral/Notes MHCB (USA)
Leasing
& Finance Corporation UCC-1 1/18/05 20050200072 Specific equipment and all
additions, replacements, etc. thereto.  This filing was amended by filing
20093543862, deleting specific equipment from the collateral description, and
was continued by filing 20100098289 AVN Air, LLC UCC-1 12/2/04 20043390913
Specific equipment relating to true lease.  Continued by filing from General
Electric Capital Corporation through filing made 9/29/09 as filing no.
20093106165 NMHG Financial
Services, Inc. UCC-1 6/13/07 20072219706 Specific equipment and all additions,
replacements, etc. thereto. This filing was amended by filing 20021146879, made
3/26/12, to change the addres of the secured party, and was continued by filing
20021146887, made 3/26/12 Dell Financial Services
L.L.C. UCC-1 6/4/10 20101961824 Debtor’s right to use Dell software, services
and equipment; any credits or refunds Debtor may obtain from a licensor or
service provider with respect to the software; all proceeds of the same
Caterpiller Inc. UCC-1 4/13/11 20111391005 Specific tool & die equipment and all
additions, replacements, etc. thereto Dell Financial Services
L.L.C. UCC-1 8/18/11 20113221325 Leased computer equipment, peripherals and
other equipment GreatAmerica Leasing
Corporation UCC-1 3/13/12 20120968073 5 Shoretel IP 655 Telephones, and all
proceeds GreatAmerica Leasing
Corporation UCC-1 5/23/12 20122222042 IP230 and IP 655 telephones, satellite
microphones, extension and mailbox license, and mailbox-only license, and all
proceeds Dell Financial Services
L.L.C. UCC-1 7/12/12 20122680421 Right, title and interest in and to software,
services, and other equipment described in Installment Payment Agreement, any
credits/refunds obtained from licensor or service provider, and all proceeds

 

 

 

--------------------------------------------------------------------------------



 

 

Secured Party Type of Filing Filing Date Filing No. Collateral/Notes
GreatAmerica Leasing
Corporation UCC-1 8/20/12 20123331222 Shoretel phone system with voicemail and
phones, and all proceeds Accu Die & Mold, Inc. UCC-1 10/17/13 20134083961 Tools,
machinery, dies, molds forms, cells, and other equipment and tooling produced by
Secured Party.  BorgWarner Thermal Systems Inc., General Mortors LLC, and
Borgwarner Thermal Systems of Michigan Inc. are also identified as debtors under
this filing. Standard Tool & Die UCC-1 10/31/13 20134269982 Tools, machinery,
dies, molds forms, cells, and other equipment and tooling produced by Secured
Party.  Numerous other BorgWarner parties are also identified as debtors under
this filing. CHG-Meridian USA
Corp. UCC-1 11/18/13 20134527348 Equipment and other goods leased or finance
under to Master Equipment Lease

 



 

BORGWARNER TORQTRANSFER SYSTEMS INC.

 

Secured Party Type of Filing Filing Date Filing No. Collateral/Notes Raymond
Leasing
Corporation UCC-1 9/24/09 20093063119 Specific equipment Relational, LLC UCC-1
3/16/05 200550831280 Specific equipment.  This filing was continued by filing
20100577548 Standard Tool & Die UCC-1 10/31/13 20134269982 Tools, machinery,
dies, molds forms, cells, and other equipment and tooling produced by Secured
Party.  Numerous other BorgWarner parties are also identified as debtors under
this filing.

 

 

 

 

--------------------------------------------------------------------------------



 

BORGWARNER TURBO SYSTEMS INC.

 

Secured Party Type of Filing Filing Date Filing No. Collateral/Notes Leaf
Funding Inc. UCC-1 12/9/09 20093937585 Leased copier Hagemeyer North
America, Inc. UCC-1 2/2/10 20100390249 Parts, items and products held on
consignment from Hagemeyer Comerica Bank UCC-1 4/18/08 20081359866 Obligations
of Aprotech Powertrain, LLC to Debtor. This filing was continued by filing
20124484665, made on 11/20/12. Leaf Funding Inc. UCC-1 12/8/10 20104308098
Leased copier Caterpillar Inc. UCC-1 10/4/13 20134001047 Tooling to make and
manufacture parts for Secured Party Standard Tool & Die UCC-1 10/31/13
20134269982 Tools, machinery, dies, molds forms, cells, and other equipment and
tooling produced by Secured Party.  Numerous other BorgWarner parties are also
identified as debtors under this filing. Raymond Leasing
Corporation UCC-1 2/10/14 2014531343 Handling equipment and accessories Methods
Machine
Tools, Inc. UCC-1 2/25/14 20140751420 Drill

 

 

BORGWARNER EMISSIONS SYSTEMS INC.

 

Secured Party Type of Filing Filing Date Filing No. Collateral/Notes Wells Fargo
Bank,
N.A. UCC-1 2/18/10 20100548929 Specific Equipment (Tractor, Battery and Charger)
Air Liquide Industrial
U.S. LP UCC-1 5/9/12 20121789258 Specific equipment (vessels)

 

 

 

 

--------------------------------------------------------------------------------



 

BORGWARNER MORSE TECH INC.

 

Secured Party Type of Filing Filing Date Filing No. Collateral/Notes ComDoc,
Inc. UCC-1 2/9/10 20100438907 Xerox machine ComDoc UCC-1 12/1/11 20114599745
Xerox machines Wells Fargo Financial
Leasing, Inc. UCC-1 7/23/12 20122821041 Xerox copiers and Muratec Copier Wells
Fargo Financial
Leasing, Inc. UCC-1 3/5/13 20130841255 Konica Minolta Bizhub U.S. Bank Equipment
Finance UCC-1 8/14/13 20133194140 Copier Hyundai Motor
Manufacturing
Alabama, LLC UCC-1 12/5/13 20134782984 Equipment under lease arrangement
pursuant to Parts and Development Term and Conditions.  Numerous other debtors
under filing statement.  This filing was amended by filing 20134784550, dated
12/5/13. Hyundai Motor
Manufacturing
Alabama, LLC UCC-1 12/5/13 20134785276 Equipment under lease arrangement
pursuant to Parts and Development Term and Conditions.

 

 

BORGWARNER TRANSMISSION SYSTEMS INC.

 

Secured Party Type of Filing Filing Date Filing No. Collateral/Notes Weil
Engineering
North America LLC UCC-1 2/28/12 20120750556   Standard Tool & Die UCC-1 10/31/13
20134269982 Tools, machinery, dies, molds forms, cells, and other equipment and
tooling produced by Secured Party.  Numerous other BorgWarner parties are also
identified as debtors under this filing.

 

--------------------------------------------------------------------------------



 

SCHEDULE 9.1

 

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

BorgWarner Inc.
3850 Hamlin Road
Auburn Hills, MI 48326
Attention:  Treasurer
Telephone:  248-754-9200
Telecopier:  248-754-0830
Electronic Mail:  jbertsch@borgwarner.com
Website Address:  www.borgwarner.com
U.S. Taxpayer Identification Number(s):  13-3404508

 

 

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office
(for payments and Requests for Credit Extensions, including Swing Line Loans):

 

Bank of America, N.A.
901 Main Street
Mail Code: TX1-492-14-11
Dallas, TX 75202-3714
Attention: Mary H. Porter
Telephone:  (214) 209-9192
Telecopier:  (214) 290-9674
Electronic Mail:  mary.h.porter@baml.com
Account No.:  1292000883
Ref:  BorgWarner Inc.
ABA# 026009593

 

 

Other Notices as Administrative Agent:

 

Bank of America, N.A.
Agency Management
901 Main St, 14th Fl
Mail Code:  TX1-492-14-11
New York, NY 10017
Attention:  Anthony W. Kell
Telephone:  (214) 209-4124
Telecopier:  (214)209-9422
Electronic Mail:  anthony.w.kell@baml.com

 



--------------------------------------------------------------------------------

 

 

with a cc to:

 

Bank of America, N.A.
Corp. Debt Products
540 W. Madison St
Mail Code:  IL1-541-23-09
Chicago, IL 60661
Attention:  Brian D. Lukehart
Telephone:  (312) 828-6883
Telecopier:  (312) 828-5140
Electronic Mail:  brian.lukehart@baml.com

 

 

L/C ISSUER:

 

Bank of America, N.A.
Trade Operations
1 Fleet Way
PA6-580-02-30
Scranton, PA 18507
Telephone:  800.370.7519 and choose Trade product option
Fax:  570.330.4024
SWIFT Address:  BOFAUS3N
Electronic Mail:   Scranton_Standby_LC@bankofamerica.com

 

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

[form of]

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each][1] Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each][2] Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees][3] hereunder are several and not joint.][4]
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swingline Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Acceptance, without representation or
warranty by [the][any] Assignor.

 

 

--------------------------------------------------------------------------------

[1] For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

[2] For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

[3] Select as appropriate.

[4] Include bracketed language if there are either multiple Assignors or
multiple Assignees.





 

--------------------------------------------------------------------------------



 



 

1. Assignor[s]:                             2. Assignee[s]:                    
          [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]]     3. Borrower:  BorgWarner Inc.     4. Administrative Agent:  Bank of
America, N.A., as the administrative agent under the Credit Agreement     5.
Credit Agreement:  Second Amended and Restated Credit Agreement, dated as of
June 30, 2014 (as amended, restated, supplemented or otherwise modified from
time to time), among the Borrower, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, Swingline Lender and an
Issuing Bank.     6. Assigned Interest[s]:

 

Assignor[s][5] Assignee[s][6] Aggregate
Amount of
Commitment
for all Lenders[7] Amount of
Commitment
Assigned Percentage Assigned
of Commitment[8] CUSIP
Number     $___________ $___________ ____________%       $___________
$___________ ____________%       $___________ $___________ ____________%  

 

 

[7.            Trade Date: __________________][9]

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

--------------------------------------------------------------------------------

[5] List each Assignor, as appropriate.

[6] List each Assignee, as appropriate.

[7] Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

[8] Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

[9] To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



 

--------------------------------------------------------------------------------



 



The terms set forth in this Assignment and Acceptance are hereby agreed to:

 



  ASSIGNOR
[NAME OF ASSIGNOR]   By                 Title:



 

  ASSIGNEE
[NAME OF ASSIGNEE]   By                 Title:



 

[Consented to and][10] Accepted:

 

BANK OF AMERICA, N.A., as
   Administrative Agent

 

By:       Title:  

 

Consented to:[11]

 

BANK OF AMERICA, N.A., as
   Swingline Lender and an Issuing Bank

 

By:       Title:  

 

CITIBANK, N.A., as an Issuing Bank

 

By:       Title:  

 

HSBC BANK USA, NATIONAL ASSOCIATION, as an Issuing Bank

 

By:       Title:  

 

PNC BANK, NATIONAL ASSOCIATION

 

By:       Title:  

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

By:       Title:  

 

 

--------------------------------------------------------------------------------

[10] To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

[11] Add additional consent of Borrower if required under the terms of the
Credit Agreement.

 

 

--------------------------------------------------------------------------------



 

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1.           Representations and Warranties.

1.1.           Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Acceptance and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2.           Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
9.4 of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.4 of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section 5.1
thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.           Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

--------------------------------------------------------------------------------



 

3.           General Provisions. This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Acceptance may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Acceptance
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

FORM OF OPINION



Bank of America, N.A., as Administrative Agent, Swingline Lender,

   an Issuing Bank and a Lender,

335 Madison Avenue

Mail Code: NY1-503-04-03

New York, NY 10017

 

Each of the Lenders from time to time party to the Credit Agreement (as defined
below)

 

  Re: BorgWarner Inc./Second Amended and Restated Credit Agreement

 

Dear Ladies and Gentlemen:

 

We have acted as counsel to BorgWarner Inc., a Delaware corporation
(“Borrower”), in connection with the Second Amended and Restated Credit
Agreement, dated as of June 30, 2014, among Borrower, Bank of America, N.A., as
Administrative Agent, Swingline Lender, an Issuing Bank and Lender, and the
other Lenders party thereto (the “Credit Agreement”).  This opinion letter is
provided to you at the request of the Borrower pursuant to Section 4.1(b) of the
Credit Agreement.

 

We have reviewed executed copies of the following documents:

 

1.     Credit Agreement.

 

2.     Promissory Note dated as of June 30, 2014, from Borrower in favor of PNC
Bank, National Association, and together with the Credit Agreement, the “Opinion
Documents”.

 

3.     The Material Agreements (as defined below).

 

We have also reviewed (a) certified copies of the incorporation documents and
good standing certificates listed on Schedule A (all such documents collectively
referred to as the “Certified Documents”), (b) the Responsible Officer’s
Certificate, dated as of June 30, 2014, given on behalf of Borrower, containing
incumbency signatures of certain officers of Borrower (the “Responsible Officer
Certificate”), (c) the bylaws of Borrower (“Bylaws”), (d) resolutions of the
Board of Directors of Borrower, and (e) an Officer’s Certificate dated as of
June 30, 2014, given by John J. Gasparovic, the Vice President, Secretary and
General Counsel of Borrower as to certain factual matters contained therein (the
“Back-up Certificate”) attached hereto as Schedule B, and (f) except where our
investigation is expressly indicated in this letter to be limited in scope, such
other documents, records and legal matters as we deemed necessary or relevant
for purposes of issuing the opinions hereinafter expressed.

 

As used in this opinion letter, the term “Material Agreements” means the
agreements listed on the attached Schedule C.  Each capitalized term that this
opinion letter uses but does not define has the meaning that the Credit
Agreement gives it.

 



 

--------------------------------------------------------------------------------



 

We have assumed (1) the genuineness of all signatures and of all documents
submitted to us as originals, (2) that each copy of any document submitted to us
conforms to the original, and (3) the legal capacity of each natural person.  As
to certain matters of fact material to this opinion, we have relied upon the
Responsible Officer Certificate of Borrower, the Back-up Certificate and the
representations and warranties made by Borrower in the Opinion Documents.

 

Any reference in this opinion letter to our knowledge means the actual conscious
awareness of the attorney who has signed this opinion letter and each attorney
in this firm who has been actively involved in reviewing the Opinion Documents
or in preparing this opinion letter.

 

Based on the foregoing and subject to the assumptions, limitations and
qualifications set forth in this opinion letter, we are of the following
opinions:

 

1.     Borrower is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware.  Borrower is qualified to do
business and is in good standing in the State of Michigan and the State of
Illinois.

 

2.     Borrower has the corporate power to execute and deliver the Opinion
Documents and perform its obligations under each of the Opinion Documents to
which it is a party and has duly taken or caused to be taken all necessary
corporate action to authorize the execution, delivery and performance by it of
each such Opinion Document.

 

3.     Borrower has duly executed and delivered each Opinion Document to which
it is a party.

4.     Each Opinion Document constitutes a legal, valid and binding obligation
of Borrower, enforceable against it in accordance with its terms.

 

5.     The execution and delivery of the Opinion Documents by Borrower do not,
and the performance by Borrower of its obligations under the Opinion Documents
will not (a) violate any provision of the certificate of incorporation and
Bylaws of Borrower, (b) violate any law, rule or regulation (including, without
limitation, Regulation U or Regulation X of the Federal Reserve Board) that is
applicable to Borrower, (c) violate any order, writ, judgment, injunction, or
decree of any court or Governmental Authority of which we have knowledge and
that is applicable to Borrower (“Court Orders”), (d) violate, breach or cause an
event of default under the Material Agreements, or (e) result in or require the
creation of any Lien (other than those contemplated in the Opinion Documents) on
the properties of Borrower pursuant to the Material Agreements.

 

6.     No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or Governmental Authority is required to be
made or obtained by Borrower under any law, rule or regulation or under the
terms of any Court Order or Material Agreement in connection with the execution,
delivery or performance of the Opinion Documents by Borrower, or if required,
such consent, approval and authorization has been obtained.

 



 

--------------------------------------------------------------------------------



 

7.     Borrower is not an “investment company” under the Investment Company Act
of 1940, as amended, within the meaning of Section 3(a) of such Act. 

 

Based solely on a review of the client/matter listings maintained by our firm
and the Back-up Certificate, we hereby confirm to you that, to our knowledge,
there are no legal proceedings against Borrower, pending or overtly threatened
in writing, before any court, governmental agency, arbitrator, other
Governmental Authority or other adjudicative tribunal, which either: (a) seek to
affect the enforceability of the Opinion Documents; or (b) we believe will
materially and adversely affect the ability of Borrower, to perform its
obligations under the Opinion Documents.

 

The opinions expressed above are subject to the following assumptions,
limitations and qualifications:

 

A.     We do not express any opinion as to any laws, statutes, rules or
regulations other than the laws, statutes, rules and regulations of the State of
Michigan (excluding municipal or other local ordinances, codes and regulations),
the General Corporation Law of the State of Delaware and the federal laws of the
United States of America.  We do not express any opinion under any state or
federal securities laws.  In addition, our opinions are limited to laws, rules
and regulations that in our experience would generally be recognized as applying
both to (1) Borrower (based on the description of Borrower and its consolidated
subsidiaries (as defined in the Form 10-K) contained in its last Form 10-K filed
with the Securities and Exchange Commission on February 13, 2014 (the “Form
10-K”)), and (2) transactions of the types provided for in the Opinion
Documents.  For example, we do not express any opinion as to laws or regulations
that require a business entity to obtain a license or approval because of the
specific nature of its business or activities in which it is engaged, such as
insurance, banking, construction, oil and gas or other regulated activities or
industries.  To the extent that any Opinion Document or Material Agreement is
governed by the laws of a jurisdiction other than Michigan, we are giving this
opinion as if the document provides for and is governed by the internal laws of
the State of Michigan. 

 

B.     Our opinions as to Borrower’s valid existence and good standing in its
jurisdiction of incorporation, and as to its qualification to do business and
good standing in Michigan and Illinois, are based solely upon the Certified
Documents listed on Schedule A for Borrower.

 

C.     We assume (1) that the factual statements contained in the Responsible
Officer Certificate and the Back-up Certificate are true and correct, (2) that
the statements contained in the Certified Documents are true and correct as of
the date of this opinion letter and (3) that the factual representations
contained in the Opinion Documents are true and correct as of the date of this
opinion letter.

 

D.     Our opinions with respect to enforceability of the Opinion Documents are
subject to limitations imposed by the effect of general applicable bankruptcy,
insolvency, fraudulent transfer or conveyance, reorganization, arrangement,
moratorium and other similar laws and by the effect of general principles of
equity (regardless of whether enforcement is

 

--------------------------------------------------------------------------------



 

considered in proceedings at law or in equity).  Further, certain of the
provisions of the Opinion Documents may not be enforceable under Michigan law,
but in our opinion, the inclusion of any such provisions does not render any
Opinion Document invalid as a whole as against Borrower or make the remedies
afforded by the Opinion Documents inadequate for the practical realization of
the principal benefits purported to be provided thereby, and upon a default, you
may exercise rights and remedies under such documents that are normally
available under Michigan law, subject to the other limitations in this opinion
letter.

 

E.     The Opinion Documents provide that they are governed by the laws of the
State of New York.  The Michigan Supreme Court has said that in determining
whether to enforce a choice of law provision in a contract, the Court would
apply the principles set forth in the Restatement Second, Conflict of Laws,
under which a choice of law provision will not be followed if either (1) the
chosen state has no substantial relationship to the parties or the transaction
and there is no other reasonable basis for choosing that state’s law or (2) the
application of that state’s law would be contrary to a fundamental policy of a
state that has a materially greater interest than the chosen state and would be
the state of the applicable law in the absence of an effective choice of law by
the parties.  In view of the fact that Administrative Agent maintains an office
in New York, the documents were partially negotiated and partially signed in New
York, and the obligations are payable in New York, that state is more likely
than not to have a substantial relationship to the parties and the transactions
contemplated by the Opinion Documents.  The Michigan Supreme Court has held that
even though the parties to a contract agree that the contract shall be governed
by the laws of another jurisdiction, the procedure and remedy for the
enforcement of the contract in the courts of Michigan are governed by the laws
of Michigan.

 

F.     We give no opinion with respect to interest exceeding 25% simple interest
per annum.  We point out that under Michigan law virtually all charges that are
imposed in connection with a loan constitute interest for usury purposes.

 

G.     In giving our opinion set forth in clause (b) Paragraph 5, we have
assumed that: (i) Borrower will apply the proceeds of the Loans as set forth in
Section 5.8 of the Credit Agreement; and (ii) no part of the proceeds of the
Loans will be used, directly or indirectly, for the purpose of buying or
carrying any margin stock, within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any securities under such circumstances as to
involve Borrower in a violation of Regulation X of that Board (12 CFR 224).  In
this paragraph, the terms “margin stock” and “purpose of buying or carrying”
have the meanings assigned to them in Regulation U.

 

H.     For purposes of giving the opinion in Paragraphs 5(c) and 6, our
investigation has been limited, with your permission, to making an inquiry of an
officer of Borrower as to the existence of any Court Orders.

 

 

--------------------------------------------------------------------------------



 

Our opinions are matters of professional judgment and are not a guaranty of
results.  We furnish this opinion solely and exclusively for the benefit of the
Lenders and the Administrative Agent, and each of their respective successors
and assigns, for use in connection with the Opinion Documents and it may not be
relied upon by any person or for any other purpose without our prior written
consent; provided that you may disclose a copy of this letter to (a) bank
examiners or other regulatory authorities should they so request in connection
with their examinations; (b) pursuant to orders or legal process of any court,
tribunal or governmental agency; and (c) prospective assignees and
participants.  The opinions expressed above are as of the date of this letter
only, and we do not assume any obligation to update or supplement those opinions
to reflect any fact or circumstance that in the future comes to our attention or
any change in law that in the future occurs or becomes effective.  This opinion
letter is limited to the matters set forth in it, and no opinions are intended
to be implied or may be inferred beyond those expressly stated above.

 

  Sincerely,       WARNER NORCROSS & JUDD LLP               By:       Mark J.
Wassink, A Partner 

 

